Exhibit 10.1

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

DATED AS OF JANUARY 20, 2017,

 

 

AMONG

 

 

WILLDAN GROUP, INC.,

 

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

 

AND

 

 

BMO HARRIS BANK N.A.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

26

Section 1.3.

 

Change in Accounting Principles

 

26

 

 

 

 

 

SECTION 2.

 

THE FACILITY

 

27

 

 

 

 

 

Section 2.1.

 

[Reserved]

 

27

Section 2.2.

 

Revolving Facility

 

27

Section 2.3.

 

Letters of Credit

 

27

Section 2.4.

 

Applicable Interest Rates

 

29

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

29

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

30

Section 2.7.

 

Maturity of Loans

 

31

Section 2.8.

 

Prepayments

 

31

Section 2.9.

 

Default Rate

 

33

Section 2.10.

 

Evidence of Indebtedness

 

34

Section 2.11.

 

Commitment Terminations

 

34

Section 2.12.

 

Increase in Revolving Credit Commitments

 

35

 

 

 

 

 

SECTION 3.

 

FEES

 

36

 

 

 

 

 

Section 3.1.

 

Fees

 

36

 

 

 

 

 

SECTION 4.

 

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

36

 

 

 

 

 

Section 4.1.

 

Taxes

 

36

Section 4.2.

 

Change of Law

 

37

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

38

Section 4.4.

 

Increased Costs

 

38

Section 4.5.

 

Funding Indemnity

 

39

Section 4.6.

 

Discretion of the Bank as to Manner of Funding

 

40

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

40

 

 

 

 

 

SECTION 5.

 

PLACE AND APPLICATION OF PAYMENTS

 

40

 

 

 

 

 

Section 5.1.

 

Place and Application of Payments

 

40

Section 5.2.

 

Non-Business Days

 

41

Section 5.3.

 

Payments Set Aside

 

41

Section 5.4.

 

Account Debit

 

41

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

41

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

41

Section 6.2.

 

Subsidiaries

 

41

Section 6.3.

 

Authority and Validity of Obligations

 

42

Section 6.4.

 

Use of Proceeds; Margin Stock

 

42

Section 6.5.

 

Financial Reports

 

43

Section 6.6.

 

No Material Adverse Change

 

43

Section 6.7.

 

Full Disclosure

 

43

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

43

Section 6.9.

 

Governmental Authority and Licensing

 

44

Section 6.10.

 

Good Title

 

44

Section 6.11.

 

Litigation and Other Controversies

 

44

Section 6.12.

 

Taxes

 

44

Section 6.13.

 

Approvals

 

44

Section 6.14.

 

Affiliate Transactions

 

44

Section 6.15.

 

Investment Company

 

45

Section 6.16.

 

ERISA

 

45

Section 6.17.

 

Compliance with Laws

 

45

Section 6.18.

 

OFAC

 

46

Section 6.19.

 

Labor Matters

 

46

Section 6.20.

 

Other Agreements

 

46

Section 6.21.

 

Solvency

 

46

Section 6.22.

 

No Default

 

46

Section 6.23.

 

No Broker Fees

 

46

Section 6.24.

 

Security Documents

 

46

Section 6.25.

 

Bonding Capacity

 

47

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

47

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

47

Section 7.2.

 

Initial Credit Event

 

48

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

49

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

49

Section 8.2.

 

Maintenance of Properties

 

50

Section 8.3.

 

Taxes and Assessments

 

50

Section 8.4.

 

Insurance

 

50

Section 8.5.

 

Financial Reports

 

51

Section 8.6.

 

Inspection; Field Audits

 

53

Section 8.7.

 

Borrowings and Guaranties

 

53

Section 8.8.

 

Liens

 

55

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

57

Section 8.10.

 

Mergers, Consolidations and Sales

 

57

Section 8.11.

 

Maintenance of Subsidiaries

 

58

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

58

 

ii

--------------------------------------------------------------------------------


 

Section 8.13.

 

ERISA

 

59

Section 8.14.

 

Compliance with Laws

 

59

Section 8.15.

 

Compliance with OFAC Sanctions Programs

 

60

Section 8.16.

 

Burdensome Contracts With Affiliates

 

60

Section 8.17.

 

No Changes in Fiscal Year

 

61

Section 8.18.

 

Formation of Subsidiaries; Guaranty Requirements

 

61

Section 8.19.

 

Change in the Nature of Business

 

61

Section 8.20.

 

Use of Proceeds

 

61

Section 8.21.

 

No Restrictions

 

61

Section 8.22.

 

Subordinated Debt

 

61

Section 8.23.

 

Financial Covenants

 

61

Section 8.24.

 

Modification of Certain Documents

 

62

Section 8.24.

 

Post-Closing Covenant

 

62

Section 8.25.

 

Bonding Capacity

 

62

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

62

 

 

 

 

 

Section 9.1.

 

Events of Default

 

62

Section 9.2.

 

Non-Bankruptcy Defaults

 

66

Section 9.3.

 

Bankruptcy Defaults

 

66

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

66

Section 9.5.

 

Post-Default Collections

 

67

 

 

 

 

 

SECTION 10.

 

THE GUARANTEES

 

67

 

 

 

 

 

Section 10.1.

 

The Guarantees

 

67

Section 10.2.

 

Guarantee Unconditional

 

68

Section 10.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

69

Section 10.4.

 

Subrogation

 

69

Section 10.5.

 

Subordination

 

69

Section 10.6.

 

Waivers

 

69

Section 10.7.

 

Limit on Recovery

 

70

Section 10.8.

 

Stay of Acceleration

 

70

Section 10.9.

 

Benefit to Guarantors

 

70

Section 10.10.

 

Keepwell

 

70

 

 

 

 

 

SECTION 11.

 

COLLATERAL

 

70

 

 

 

 

 

Section 11.1.

 

Collateral

 

70

Section 11.2.

 

Depository Banks

 

71

Section 11.3.

 

Liens on Real Property

 

71

Section 11.4.

 

Further Assurances

 

72

 

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

 

72

 

 

 

 

 

Section 12.1.

 

Notices

 

72

Section 12.2.

 

Amendments, Etc.

 

73

 

iii

--------------------------------------------------------------------------------


 

Section 12.3

 

Costs and Expenses; Indemnification

 

73

Section 12.4.

 

No Waiver, Cumulative Remedies

 

75

Section 12.5.

 

Right of Setoff

 

75

Section 12.6.

 

Survival of Representations

 

75

Section 12.7.

 

Survival of Indemnities

 

75

Section 12.8.

 

Counterparts, Integration; Effectiveness

 

75

Section 12.9.

 

Headings

 

76

Section 12.10.

 

Severability of Provisions

 

76

Section 12.11.

 

Construction

 

76

Section 12.12

 

Excess Interest

 

76

Section 12.13.

 

No Advisory or Fiduciary Responsibility

 

77

Section 12.14.

 

Binding Nature; Governing Law; Jurisdiction; Consent to Service of Process

 

77

Section 12.15.

 

Waiver of Jury Trial

 

78

Section 12.16.

 

USA Patriot Act

 

78

Section 12.17.

 

Confidentialilty

 

78

Section 12.18.

 

Amendment and Restatement

 

79

 

 

 

 

 

Signature Page

 

 

 

S-1

 

 

EXHIBIT A

 

—

 

Notice of Borrowing

EXHIBIT B

 

—

 

Notice of Continuation/Conversion

EXHIBIT C-1

 

—

 

[Reserved]

EXHIBIT C-2

 

—

 

Revolving Note

EXHIBIT D

 

—

 

[Reserved]

EXHIBIT E

 

—

 

Compliance Certificate

EXHIBIT F

 

—

 

Additional Guarantor Supplement

EXHIBIT G

 

—

 

Share Repurchase Compliance Certificate

EXHIBIT H

 

—

 

Increase Request

SCHEDULE 1.1

 

—

 

Fiscal Quarters

SCHEDULE 6.2

 

—

 

Subsidiaries

SCHEDULE 8.9

 

—

 

Permitted Investments

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is entered into as of January 20,
2017, by and among WILLDAN GROUP, INC., a Delaware corporation (the “Borrower”),
the direct and indirect Subsidiaries of the Borrower from time to time party to
this Agreement, as Guarantors, and BMO HARRIS BANK N.A., a national banking
association (the “Bank”), as the lender as provided herein.

 

PRELIMINARY STATEMENT

 

The Borrower, certain direct and indirect Subsidiaries of the Borrower, as
Guarantors thereunder, and the Bank are party to that certain Credit Agreement
dated as of March 24, 2014 (as heretofore amended, restated, supplemented or
otherwise modified from time to time, the “Prior Credit Agreement”), pursuant to
which the Bank agreed, among other things, to extend certain credit facilities
to the Borrower on the terms and conditions set forth therein.

 

The Borrower has requested, and the Bank has agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

 

Furthermore, the Loan Parties have requested that certain amendments be made to
the Prior Credit Agreement, and for the sake of clarity and convenience, that
the Prior Credit Agreement be restated in its entirety as so amended, and the
Bank has agreed to such requests on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.                                    Definitions.  The following
terms when used herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fees, and the commitment fees payable under Section 3.1(a),
until the first Pricing Date, the rates per annum shown opposite Level III
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS
UNDER REVOLVING
FACILITY AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
REVOLVING
FACILITY AND
FINANCIAL LETTER
OF CREDIT FEES
SHALL BE:

 

APPLICABLE MARGIN
FOR PERFORMANCE
LETTER OF CREDIT
FEES SHALL BE:

 

APPLICABLE
MARGIN FOR
COMMITMENT FEE
SHALL BE:

 

I

 

Less than 0.75 to 1.0

 

0.25

%

1.25

%

0.94

%

0.20

%

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than 1.50 to 1.0, but greater than or equal to 0.75 to 1.0

 

0.50

%

1.50

%

1.13

%

0.25

%

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.0

 

0.75

%

1.75

%

1.31

%

0.30

%

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 2.00

 

1.00

 

2.00

%

1.50

%

0.35

%

 

2

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter
ending on or after the 4th Fiscal Quarter of 2016 the date on which the Bank is
in receipt of the Borrower’s most recent financial statements (and, in the case
of the Fiscal Year-end financial statements, audit report) for the Fiscal
Quarter then ended, pursuant to Section 8.5.  The Applicable Margin shall be
established based on the Total Leverage Ratio for the most recently completed
Fiscal Quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrower has not delivered
its financial statements by the date such financial statements (and, in the case
of the Fiscal Year-end financial statements, audit report) are required to be
delivered under Section 8.5, until such financial statements and audit report
are delivered, the Applicable Margin shall be the highest Applicable Margin
(i.e., Level IV shall apply).  If the Borrower subsequently delivers such
financial statements before the next Pricing Date, the Applicable Margin shall
be determined on the date of delivery of such financial statements and remain in
effect until the next Pricing Date.  In all other circumstances, the Applicable
Margin shall be in effect from the Pricing Date that occurs immediately after
the end of the Fiscal Quarter covered by such financial statements until the
next Pricing Date.  Each determination of the Applicable Margin made by the Bank
in accordance with the foregoing shall be conclusive and binding on the Borrower
if reasonably determined.

 

“Application” is defined in Section 2.3(b).

 

“Assigned Accounts” is defined in Section 11.2.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Bank, or any further or different officers
of the Borrower so named by any Authorized Representative of the Borrower in a
written notice to the Bank.

 

“Bank” means BMO Harris Bank N.A., in its capacity as the lender hereunder, and
any successor in such capacity.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Bank or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the Bank from
time to time as its prime commercial rate as in effect on such day, with any
change in the Base Rate resulting from a change in said prime commercial rate to
be effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Bank’s best or
lowest rate), (b) the sum of (i) the rate determined by the Bank to be the
average (rounded

 

3

--------------------------------------------------------------------------------


 

upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Bank at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Bank for sale to the Bank at face value of Federal funds
in the secondary market in an amount equal or comparable to the principal amount
for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%.  As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurodollar Reserve Percentage.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Bonding Agreement” means, collectively, all contractual arrangements entered
into by the Borrower or any of its Subsidiaries with providers of bid,
performance or payment bonds.

 

“Bonds” means, collectively, all bonds issued by any Surety pursuant to a
Bonding Agreement.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Bank under a Facility on a single date and, in the case of Eurodollar Loans,
for a single Interest Period.  A Borrowing is “advanced” on the day the Bank
advances funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Bank,
as collateral for L/C Obligations, cash or deposit account balances subject to a
first priority perfected security interest in favor of the Bank or, if the Bank
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Bank.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (f) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request,

 

5

--------------------------------------------------------------------------------


 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Material Indebtedness of any Loan Party or
any Subsidiary of a Loan Party, shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Bank in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank, or any security trustee
therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4(b).

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Bank, between the Bank and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of the Borrower or any Subsidiary for any real property where any
Collateral is located, as such landlord waiver, bailee letter or other agreement
may be amended, restated, or otherwise modified from time to time.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, control agreements, and other documents as
shall from time to time secure or relate to the Secured Obligations or any part
thereof.

 

6

--------------------------------------------------------------------------------


 

“Commitments” means the Revolving Credit Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Voting Stock of such Person.

 

“Construction Joint Venture” means an investment made in the ordinary course of
business in connection with joint ventures (including legal entity joint
ventures) or a similar pooling of efforts in respect of a specific project or
series of related specific projects for a limited or fixed duration which is
formed to conduct business of the type in which any Loan Party is presently
engaged and which procures the services necessary to conduct its business (other
than incidental services) through the owners of such joint venture or pooling of
efforts or through subcontractors to the owners of such joint venture.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Bank or its Affiliate and designated in writing to the Bank as the
Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Bank may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Earn Out Obligations” means any cash earn out obligations, performance payments
or similar obligations to a seller in respect of any Permitted Acquisition as
partial consideration in connection with such Permitted Acquisition, but
excluding any working capital adjustments or payments for services or licenses
provided by such seller.

 

“EBITDA” means, with reference to any period, (i) Net Income for such period
(consistently determined in accordance with the Fiscal Year of 2015 audited
financial statements delivered to the Bank (the “2015 Audited Financials”)) plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation of fixed assets and amortization of intangible
assets for such period, and (d) non-cash charges and other pro forma adjustments
for such period deducted in the determination of Net Income for such period and
reasonably acceptable to the Bank, minus (ii) all amounts included in the
calculation of Net Income with respect to such period in respect of non-cash
gains and other pro forma adjustments included in the calculation of Net Income
with respect to such period (calculated consistent with GAAP in effect as of the
2015 Audited Financials).  EBITDA shall be calculated on a pro forma basis
giving effect to any Permitted Acquisition or disposition of a Subsidiary or
business segment during such period and including pro forma cost savings to the
extent such cost savings are approved in the reasonable discretion of the Bank.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

8

--------------------------------------------------------------------------------


 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Interest” is defined in Section 12.12 hereof.

 

“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state, local
or foreign employment Taxes in such amounts as are required in the reasonable
judgment of a Loan Party to be paid to the

 

9

--------------------------------------------------------------------------------


 

Internal Revenue Service or any other U.S., federal, state or local or foreign
government agencies within the following month with respect to employees of such
Loan Party, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of any Loan Party, (c) amounts which are required to be pledged or
otherwise provided as security pursuant to any requirement of any Governmental
Authority or foreign pension requirement, (d) amounts to be used to fund payroll
obligations (including, but not limited to, amounts payable to any employment
contracts between any Loan Party and their respective employees), and (e) other
deposit accounts maintained in the ordinary course of business containing cash
amounts that do not exceed at any time $100,000 for any such account and
$250,000 in the aggregate for all such accounts under this clause (e), unless
requested by the Bank after the occurrence and during the continuation of an
Event of Default.

 

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or any Guarantor, as applicable, (b) the issuance of
equity securities by the Borrower to any Person that is an equity holder of the
Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any equity securities of the Borrower so as to become a
Subject Holder concurrently with, or in contemplation of, the issuance of such
equity securities to such Subject Holder, (c) the issuance of equity securities
of the Borrower to directors, officers and employees of the Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Borrower’s
Board of Directors, and (d) the issuance of equity securities of the Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition or Capital Expenditures.

 

“Excluded Property” means (a) any fee-owned real property with a fair market
value of less than $500,000 in the aggregate, unless requested by the Bank after
the occurrence and during the continuation of an Event of Default; (b) any
leased real property; (c) any equipment securing purchase money indebtedness or
Capitalized Lease Obligations if the granting of a Lien to any third party is
prohibited by the agreement(s) setting forth the terms and conditions applicable
to such Indebtedness but only if such Indebtedness and the Liens securing the
same are permitted by Sections 8.7(b) and 8.8(d) of the Credit Agreement,
provided that if and when the prohibition which prevents the granting of a Lien
in any such Property is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the Bank
requested in connection with respect to any such Indebtedness, the Excluded
Property will no longer include such Property and the Bank will be deemed to
have, and at all times to have had, a security interest in such property and the
Collateral will be deemed to include, and at all times to have included, such
Property without further action or notice by any Person; (d) any permit or
license issued to any Loan Party as the permit holder or licensee thereof or any
lease to which any Loan Party is lessee thereof, in each case only to the extent
and for so long as the terms of such permit, license, or lease effectively
(after giving effect to Sections 9-406 through 9-409, inclusive, of the Uniform
Commercial Code in the applicable state (or any successor provision or
provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Bank or would result in an effective invalidation, termination or breach of the
terms of any such permit, license or lease (after giving effect to Sections
9-406

 

10

--------------------------------------------------------------------------------


 

through 9-409, inclusive, of the Uniform Commercial Code in the applicable state
(or any successor provision or provisions) or any other applicable law), in each
case unless and until any required consents are obtained, provided that the
Excluded Property will not include, and the Collateral shall include and the
security interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in any such Property is removed,
terminated, or otherwise becomes unenforceable as a matter of law, the Bank will
be deemed to have, and at all times to have had, a security interest in such
property, and the Collateral will be deemed to include, and at all times to have
included, such Property without further action or notice by any Person;
(e) equity interests of any Foreign Subsidiary which, if granted, would cause a
material adverse effect on the Borrower’s federal income tax liability, unless
requested by the Bank after the occurrence and during the continuation of an
Event of Default, provided that Excluded Property shall not include, and the
Collateral shall include, (x) non-voting equity interests of a first-tier
Foreign Subsidiary owned by any Loan Party and (y) voting equity interests of a
first-tier Foreign Subsidiary owned by any Loan Party representing not more than
66% of the total voting power of all outstanding voting equity interests of such
Foreign Subsidiary, with equity interests of such Foreign Subsidiary
constituting “stock entitled to vote” within the meaning of Treasury regulation
section 1.956-2(c)(2) being treated as voting equity interests of such Foreign
Subsidiary for purposes of this clause (e); and (f) Excluded Deposit Accounts.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such  exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a the Bank or required to be withheld or deducted from a payment to the Bank,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Bank being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Bank with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) the Bank acquires such interest in
the Loan or Commitment or (ii) the Bank changes its lending office, except in
each case to the extent that, pursuant to Section 4.1 amounts with respect to
such Taxes were payable to the Bank immediately before it changed its lending
office, and (c) any U.S. federal withholding Taxes imposed under FATCA.

 

11

--------------------------------------------------------------------------------


 

“Facility” means the Revolving Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Financial Standby Letters of Credit” shall mean letters of credit and bank
guarantees in which the underlying performance being supported thereby is
financial in nature, as determined by the Bank, which determination shall be
conclusive and binding upon the Borrower absent manifest error.

 

“Fiscal Month” means, for the first and second Fiscal Month in any Fiscal
Quarter, a four-week period of the Borrower, and for the third Fiscal Month in
any Fiscal Quarter, a five-week period of the Borrower, where such week begins
on Saturday.

 

“Fiscal Quarter” means a three—Fiscal Month period of the Borrower.  For the
sake of clarity, the last day of each Fiscal Quarter shall be those dates set
forth on Schedule 1.1, which schedule shall be updated by the Borrower from time
to time upon request of the Bank.

 

“Fiscal Year” means a four Fiscal Quarter period of the Borrower, which period
commences on the first Saturday after the last Fiscal Month of the Fiscal Year. 
For the sake of clarity, the Fiscal Year of 2017 commences on December 31, 2016.

 

“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA for the four (4) consecutive Fiscal Quarters most
recently then ended less Unfinanced Capital Expenditures of the Loan Parties and
their Subsidiaries during such period to (b) the sum of Fixed Charges for the
same four (4) consecutive Fiscal Quarters then ended.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal paid or required to be paid during such period
with respect to Indebtedness of the Loan Parties and their Subsidiaries,
(b) Interest Expense paid or required to be paid in cash for such period,
(c) federal, state, and local income taxes (and franchise taxes in lieu of
income taxes) paid or required to be paid in cash by the Loan Parties and their
Subsidiaries during such period, and (d) Restricted Payments paid in cash by the
Loan Parties and their Subsidiaries during such period.

 

12

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Genesys Acquisition” means the Acquisition by the Borrower of Genesys
Engineering, P.C.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 10, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Bank.

 

“Guarantors” means and includes each Subsidiary of the Borrower, and the
Borrower, in its capacity as a guarantor of the Secured Obligations of another
Loan Party; provided, however, that unless otherwise required by the Bank during
the existence of any Event of Default, a Foreign Subsidiary shall not be
required to be a Guarantor hereunder if providing such Guaranty Agreement would
cause a material adverse effect on the Borrower’s federal income tax liability.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation,
(a)  asbestos, polychlorinated biphenyls and petroleum (including crude oil or
any fraction thereof) and (b) any material classified or regulated as
“hazardous,” “toxic,” or a “pollutant” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Bank or any
Affiliates of the Bank in respect of any Hedging Agreement as such Loan Party
may from time to time enter into with the Bank or its Affiliates, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor); provided, however, that, with respect to any Guarantor,
Hedging Liability Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (including any Earn Out
Obligations but excluding trade accounts payable arising in the ordinary course
of business which are not more than sixty (60) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of

 

14

--------------------------------------------------------------------------------


 

a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (g) all net
obligations (determined as of any time based on the termination value thereof)
of such Person under any interest rate, foreign currency, and/or commodity swap,
exchange, cap, collar, floor, forward, future or option agreement, or any other
similar interest rate, currency or commodity hedging arrangement; and (h) all
Guarantees of such Person in respect of any of the foregoing.  For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” is defined in Section 12.17 hereof.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar month and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter, provided, however, that:

 

(i)                          no Interest Period shall extend beyond the final
maturity date of the relevant Loans;

 

(ii)                          [reserved];

 

(iii)                           whenever the last day of any Interest Period
would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

15

--------------------------------------------------------------------------------


 

(iv)                         for purposes of determining an Interest Period for
a Borrowing of Eurodollar Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $10,000,000, as reduced or otherwise amended pursuant to
the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any Governmental
Authority, whether federal, state, or local.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Bank at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Bank for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market).

 

16

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Liquidity” means, with reference to any period, the aggregate amount of
Unrestricted Cash of the Loan Parties and undrawn availability under any
revolving credit facilities, including the Revolving Facility.

 

“Loan” means any Revolving Loan, whether outstanding as a Base Rate Loan or
Eurodollar Loan or otherwise, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Loan Parties and their
Subsidiaries taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or the rights and remedies of the
Bank thereunder or (ii) the perfection or priority of any Lien granted under any
Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $500,000.  For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Plan” is defined in Section 9.1(h) hereof.

 

“Maximum Rate” is defined in Section 12.12 hereof.

 

“Minimum Liquidity” means Liquidity of not less than $7,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each mortgage or deed of trust delivered to the
Bank pursuant to Section 11.3 from time to time, as the same may be amended,
modified, supplemented or restated from time to time.

 

17

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, and (iii) the principal amount of any
Indebtedness permitted hereby which is secured by a prior perfected Lien on the
asset subject to such Disposition and is required to be repaid in connection
with such Disposition, (b) with respect to any Event of Loss of a Person, cash
and cash equivalent proceeds received by or for such Person’s account (whether
as a result of payments made under any applicable insurance policy therefor or
in connection with condemnation proceedings or otherwise), net of reasonable
direct costs incurred in connection with the collection of such proceeds, awards
or other payments, and (c) with respect to any offering of equity securities of
a Person or the issuance of any Indebtedness by a Person,  cash and cash
equivalent proceeds received by or for such Person’s account, net of reasonable
legal, underwriting, and other fees and expenses incurred as a direct result
thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

 

“Note” is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15(c).

 

18

--------------------------------------------------------------------------------


 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of a present or former connection between the Bank and the jurisdiction
imposing such Tax (other than connections arising from the Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Bank.

 

“Performance Standby Letters of Credit” shall mean all standby letters of credit
and bank guarantees other than Financial Standby Letters of Credit, as
determined by the Bank, which determination shall be conclusive and binding upon
the Borrower and the Bank absent manifest error.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                        the Acquired Business is in an Eligible Line of
Business and has its primary operations within the United States of America;

 

(b)                         such Acquisition shall be structured as (1) an asset
acquisition by a Borrower or Guarantor of all or substantially all of the assets
of the Person whose assets are being acquired (or all or substantially all of a
line or lines of business of such Person), (2) a merger of the Person to be
acquired and into a Borrower or a Guarantor, with such Borrower or Guarantor as
the surviving corporation in such merger, or (3) a purchase of no less than 100%
of the equity interests of the Person to be acquired by a Borrower or Guarantor;

 

19

--------------------------------------------------------------------------------


 

(c)                         the Acquisition shall not be a Hostile Acquisition;

 

(d)                         the Total Consideration for the Acquired Business
shall not exceed $10,000,000 and, when taken together with the Total
Consideration for all Acquired Businesses during the term of this Agreement,
shall not exceed $20,000,000 in the aggregate;

 

(e)                         the Borrower shall have notified the Bank not less
than thirty (30) days prior to any such Acquisition and furnished to the Bank at
such time (i) details as to such Acquisition as are reasonably satisfactory to
the Bank (including sources and uses of funds therefor) and (ii) audited
financial statements of the Acquired Business or other financial statements of
the Acquired Business as reasonably satisfactory to the Bank;

 

(f)                        if a new Subsidiary is formed or acquired as a result
of or in connection with the Acquisition, the Borrower shall have complied with
the requirements of Section 8.18, Section 10 and Section 11 in connection
therewith;

 

(g)                          the Borrower shall have delivered to the Bank a
certificate with covenant compliance calculations reasonably satisfactory to the
Bank demonstrating that after giving effect to the Acquisition and any Credit
Event in connection therewith, (i) no Default or Event of Default shall exist,
and (ii) the Borrower shall be in compliance with the financial covenants
contained in Section 8.23 on a pro forma basis (for the four (4) consecutive
Fiscal Quarters most recently then ended as if the Acquisition occurred on the
first day of such period and after giving effect to the payment of the purchase
price for the Acquired Business and, in the case of the Total Leverage Ratio,
the Total Leverage Ratio before and after giving effect to the Acquisition shall
not exceed the covenant compliance level set forth in Section 8.23 for the
prevailing period, less 0.25);

 

(h)                         after giving effect to the Acquisition and any
Credit Event in connection therewith, the Borrower shall have not less than
$5,000,000 of Liquidity;

 

(i)                          the Acquired Business must have a positive EBITDA
including pro forma cost savings to the extent such cost savings are approved in
the reasonable discretion of the Bank for the twelve most recently completed
calendar months; and

 

(j)                         there shall not have been more than six
(6) Permitted Acquisitions in the twelve consecutive Fiscal Month period ended
as of the date of such Acquisition.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

20

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party, including without limitation the real property and
improvements thereon owned by any Loan Party subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Repurchase Conditions” means with respect to any purchase, redemption or other
acquisition or retiring any of the Borrower’s capital stock or other equity
interests (as contemplated by Section 8.12 hereof) (each a “Share Repurchase”),
the following conditions:

 

21

--------------------------------------------------------------------------------


 

(i)         after giving effect to such Share Repurchase, the Borrower shall
demonstrate pro forma compliance with Section 8.23 of the Credit Agreement and
the then prevailing financial covenant compliance levels permitted as of the
last day of the most recently ended fiscal quarter for which financial
statements were required to be delivered under the Credit Agreement;

 

(ii)         after giving effect to such Share Repurchase, the Borrower shall
demonstrate Liquidity in an amount no less than the Minimum Liquidity;

 

(iii)         the aggregate amount of all such Share Repurchases under
Section 8.12 made following the Third Amendment Date shall not
exceed $8,000,000; and

 

(iv)        no Default or Event of Default exists or would arise after giving
effect to such Share Repurchase.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Bank on or after the Closing Date
pursuant to an incumbency certificate of the type contemplated by Section 7.2.

 

“Restricted Payments” has the meaning set forth in Section 8.12 hereof.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Credit Commitment” means the obligation of the Bank to make Revolving
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth in Section 2.2, as the same may
be reduced or modified at any time or from time to time pursuant to the terms
hereof.

 

“Revolving Credit Exposure” means, at any time, the aggregate principal amount
at such time of the Bank’s outstanding Revolving Loans and L/C Obligations at
such time.

 

“Revolving Credit Termination Date” means January 20, 2020, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Second Amendment Effective Date” means January 14, 2015.

 

22

--------------------------------------------------------------------------------


 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Bank, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Seller Note” means any promissory note or notes issued by a Loan Party to the
seller in respect of any Permitted Acquisition as partial consideration in
connection with such Permitted Acquisition.

 

“Share Repurchase” is defined in the definition of “Repurchase Conditions”.

 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Secured Obligations pursuant to subordination
provisions approved in writing by the Bank and is otherwise pursuant to
documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are in form and substance, in
each case satisfactory to the Bank.

 

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association or other entity (x) more than 50% of the outstanding
Voting Stock of which is at the time directly or indirectly owned by or (y) that
is otherwise under the Control of, such Person or by any one or more other
entities which are themselves subsidiaries of such Person.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Surety” means, collectively, any surety party to a Bonding Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Depository” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.

 

23

--------------------------------------------------------------------------------


 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Bank or an Affiliate of the Bank, as depositary (in such
capacity, the “Sweep Depositary”), pursuant to which the Bank is authorized
(a) to make advances of Revolving Loans hereunder, the proceeds of which are
deposited by the Bank into a designated account of the Borrower maintained at
the Sweep Depositary, and (b) to accept as prepayments of the Revolving Loans
hereunder proceeds of excess targeted balances held in such designated account
at the Sweep Depositary, which cash management arrangement is subject to such
agreement(s) and on such terms acceptable to the Sweep Depositary and the Bank.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement and
Consent dated as of the Third Amendment Date, among the Borrower, the Guarantors
and the Bank.

 

“Third Amendment Date” means February 26, 2016.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition,
(d) the present value of covenants not to compete entered into in connection
with such Acquisition or other future payments which are required to be made
over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.

 

“Total Credit Exposure” means, at any time, the unused Commitments and Revolving
Credit Exposure of the Bank at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of the Borrower and its
Subsidiaries at such time described in clauses (a)-(f), both inclusive, of the
definition thereof, and (b) all Indebtedness of any other Person which is
directly or indirectly Guaranteed by the Borrower or any of its Subsidiaries or
which the Borrower or any of its Subsidiaries has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which the Borrower
or any of its Subsidiaries has otherwise assured a creditor against loss,
provided, however, that for the avoidance of doubt, obligations of the Borrower
or any of its Subsidiaries with respect to Performance Standby Letters of Credit
shall be excluded from the calculation of Total Funded Debt.

 

24

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Funded Debt of the Borrower and its Subsidiaries as of the
last day of such Fiscal Quarter to (b) EBITDA of the Borrower and its
Subsidiaries for the period of four (4) consecutive Fiscal Quarters then ended.

 

“TTM EBITDA” means EBITDA of the Loan Parties and their Subsidiaries for the
twelve consecutive Fiscal Month period ended as of the date so specified.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unrestricted Cash” means, at any time the same is to be determined, all cash
and cash equivalents of the Loan Parties on deposit with a financial institution
and readily accessible by a Loan Party.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

“Withholding Agent” means any Loan Party and the Bank.

 

25

--------------------------------------------------------------------------------


 

Section 1.2.            Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided. 
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.  The Borrower covenants and
agrees with the Bank that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Accounting Standards Codification 825 or Accounting Standards
Codification 805.

 

Section 1.3.            Change in Accounting Principles.  If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Bank may by notice to the Bank or the Borrower, respectively, require that the
Bank and the Borrower negotiate in good faith to amend such covenants,
standards, and terms so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Borrower and its Subsidiaries shall be the same as if
such change had not been made.  No delay by the Borrower or the Bank in
requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles.  Until any
such covenant, standard, or term is amended in accordance with this Section,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles.  Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.                                             THE FACILITY.

 

Section 2.1.            [Reserved].

 

Section 2.2.            Revolving Facility.  Subject to the terms and conditions
hereof, the Bank agrees to make a loan or loans (individually a “Revolving Loan”
and collectively, the “Revolving Loans”) in U.S. Dollars to the Borrower from
time to time on a revolving basis up to $35,000,000, subject to any reductions
thereof pursuant to the terms hereof, before the Revolving Credit Termination
Date.  The sum of the aggregate principal amount of Revolving Loans and L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitment in effect at such time.  As provided in Section 2.6(a), the Borrower
may elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans.  Revolving Loans may be repaid and the principal amount
thereof reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.

 

Section 2.3.            Letters of Credit.  (a) General Terms.  Subject to the
terms and conditions hereof, as part of the Revolving Facility, the Bank (or one
of its Affiliates) shall issue standby and commercial letters of credit (each a
“Letter of Credit”) for the account of the Borrower and one or more of its
Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. 
Letters of Credit shall constitute usage of the Revolving Credit Commitment in
an amount equal to the L/C Obligations then outstanding.

 

(b)           Applications.  At any time before the Revolving Credit Termination
Date, the Bank (or one of its Affiliates) shall, at the request of the Borrower,
issue one or more Letters of Credit in U.S. Dollars, in a form satisfactory to
the Bank, with expiration dates no later than the earlier of 12 months from the
date of issuance (or which are cancelable not later than 12 months from the date
of issuance and each renewal) in an aggregate face amount as set forth above,
upon the receipt of an application duly executed by the Borrower and, if such
Letter of Credit is for the account of one of its Subsidiaries, such Subsidiary
for the relevant Letter of Credit in the form then customarily prescribed by the
Bank for the Letter of Credit requested (each an “Application”).  The Borrower
agrees that if ten (10) days prior to the Revolving Credit Termination Date any
Letters of Credit remain outstanding the Borrower shall then deliver to the
Bank, without notice or demand, Cash Collateral in an amount equal to 105% of
the aggregate amount of each Letter of Credit then outstanding (which shall be
held by the Bank pursuant to the terms of Section 9.4).  Notwithstanding
anything contained in any Application to the contrary: (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in
Section 3.1(b), (ii) except as otherwise provided herein or in Section 2.8,
unless an Event of Default exists, the Bank will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the Bank is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
except as otherwise provided for in Section 2.6(b), the Borrower’s obligation to
reimburse the Bank for the amount of such drawing shall bear interest (which the
Borrower hereby promises to pay) from and after the date such drawing is paid at
a rate per annum equal to

 

27

--------------------------------------------------------------------------------


 

the sum of the Applicable Margin plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed).  If the Bank issues any Letter of Credit with an
expiration date that is automatically extended unless the Bank gives notice that
the expiration date will not so extend beyond its then scheduled expiration
date, the Bank will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date:  (i) the
Revolving Credit Commitment has been terminated, or (ii) an Event of Default
exists.  The Bank agrees to issue amendments to the Letter(s) of Credit
increasing the amount, or extending the expiration date, thereof at the request
of the Borrower subject to the conditions of Section 7 and the other terms of
this Section.

 

(c)           The Reimbursement Obligations.  Subject to Section 2.3(b), the
obligation of the Borrower to reimburse the Bank for all drawings under a Letter
of Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon (Chicago time) on the date when each drawing is to be paid
if the Borrower has been informed of such drawing by the Bank on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Bank’s principal office in Chicago, Illinois, or such other office as the
Bank may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the Bank such amount(s) in like funds).

 

(d)           Obligations Absolute.  The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. The
Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Bank; provided that the foregoing shall not be construed to excuse the Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit

 

28

--------------------------------------------------------------------------------


 

comply with the terms thereof.  The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Bank (as
determined by a court of competent jurisdiction by final and nonappealable
judgment), the Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(e)           Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least five (5) Business Days’ advance written notice to the Bank of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Bank, in each case, together with the fees called for by
this Agreement.

 

Section 2.4.            Applicable Interest Rates.  (a) Base Rate Loans.  Each
Base Rate Loan made or maintained by the Bank shall bear interest (computed on
the basis of a year of 360 days and the actual days elapsed on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

 

(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by the
Bank shall bear interest during each Interest Period it is outstanding (computed
on the basis of a year of 360 days and actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or continued, or
created by conversion from a Base Rate Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

(c)           Rate Determinations.  The Bank shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder, and its
determination thereof shall be conclusive and binding except in the case of
manifest error.

 

Section 2.5.            Minimum Borrowing Amounts; Maximum Eurodollar Loans. 
Each Borrowing of Base Rate Loans advanced under the Facility shall be in an
amount not less than $50,000.  Each Borrowing of Eurodollar Loans advanced,
continued or converted under the Facility shall be in an amount equal to
$150,000 or such greater amount which is an integral multiple of $150,000. 
Without the Bank’s consent, there shall not be more than five (5) Borrowings of
Eurodollar Loans outstanding hereunder at any one time.

 

29

--------------------------------------------------------------------------------


 

Section 2.6.            Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a) Notice to the Bank.  The Borrower shall give notice to the
Bank by no later than 12:00 Noon (Chicago time):  (i) at least three
(3) Business Days before the date on which the Borrower requests the Bank to
advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Bank to advance a Borrowing of Base Rate Loans.  The Loans included
in each Borrowing shall bear interest initially at the type of rate specified in
such notice of a new Borrowing.  Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.5, a portion
thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans,
on any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower.  The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Bank by telephone, telecopy, or
other telecommunication device acceptable to the Bank (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing in a manner acceptable to the Bank), substantially in the form attached
hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Bank.  Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 12:00 Noon
(Chicago time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  Upon notice to the Borrower by the Bank
(or, in the case of an Event of Default under Section 9.1(j) or 9.1(k) with
respect to the Borrower, without notice), no Borrowing of Eurodollar Loans shall
be advanced, continued, or created by conversion if any Default then exists. 
The Borrower agrees that the Bank may rely on any such telephonic, telecopy or
other telecommunication notice given by any person the Bank in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation such telephonic notice shall govern if the Bank has acted
in reliance thereon.

 

(b)           Borrower’s Failure to Notify.  If the Borrower fails to give
notice pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with
Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.  In the event the Borrower fails to give notice pursuant to
Section 2.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Bank by 12:00 noon (Chicago time) on the day
such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans under
the Revolving Facility on such day in the amount of the Reimbursement Obligation
then due, which Borrowing shall be applied to pay the Reimbursement Obligation
then due.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Disbursement of Loans.  The Bank shall make
the proceeds of each new Borrowing available to the Borrower at the Bank’s
principal office in Chicago, Illinois (or at such other location as the Bank
shall designate), by depositing or wire transferring such proceeds to the credit
of the Borrower’s Designated Disbursement Account or as the Borrower and the
Bank may otherwise agree.

 

(d)                                 Sweep to Loan Arrangement.  So long as a
Sweep to Loan Arrangement is in effect, and subject to the terms and conditions
thereof, Revolving Loans may be advanced and prepaid hereunder notwithstanding
any notice, minimum amount, or funding and payment location requirements
hereunder for any advance of Revolving Loans or for any prepayment of any
Revolving Loans. The making of any such Revolving Loans shall otherwise be
subject to the other terms and conditions of this Agreement. All Revolving Loans
advanced or prepaid pursuant to such Sweep to Loan Arrangement shall be Base
Rate Loans. The Bank shall have the right in its sole discretion to suspend or
terminate the making and/or prepayment of Revolving Loans pursuant to such Sweep
to Loan Arrangement with notice to the Sweep Depositary and the Borrower (which
may be provided on a same-day basis), whether or not any Default or Event of
Default exists. The Bank shall not be liable to the Borrower or any other Person
for any losses directly or indirectly resulting from events beyond the Bank’s
reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

 

Section 2.7.                                    Maturity of Loans. 
(a) [Reserved].

 

(b)                                 Revolving Loans.  Each Revolving Loan, both
for principal and interest not sooner paid, shall mature and be due and payable
by the Borrower on the Revolving Credit Termination Date.

 

Section 2.8.                                    Prepayments.  (a) Optional.  The
Borrower may prepay in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.5 remains outstanding) upon not less than three
(3) Business Days prior notice by the Borrower to the Bank in the case of any
prepayment of a Borrowing of Eurodollar Loans and notice delivered by the
Borrower to the Bank no later than 12:00 Noon (Chicago time) on the date of
prepayment in the case of a Borrowing of Base Rate Loans (or, in any case, such
shorter period of time then agreed to by the Bank), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts due the Bank under Section 4.5.

 

(b)                                 Mandatory.  (i) The Borrower shall, on each
date the Revolving Credit Commitment is reduced pursuant to Section 2.11, prepay
the Revolving Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans and L/C Obligations then outstanding to the amount to which the
Revolving Credit Commitment has been so reduced.

 

31

--------------------------------------------------------------------------------


 

(ii)                                  [Reserved].

 

(iii)                               If the Borrower or any Subsidiary shall at
any time or from time to time make or agree to make a Disposition or shall
suffer an Event of Loss with respect to any Property, then the Borrower shall
promptly notify the Bank of such proposed Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by the
Borrower or such Subsidiary in respect thereof) and, promptly upon receipt by
the Borrower or such Subsidiary of the Net Cash Proceeds of such Disposition or
Event of Loss, the Borrower shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds; provided that (x) so
long as no Default then exists, this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of an Event of
Loss so long as such Net Cash Proceeds are applied to replace or restore the
relevant Property in accordance with the relevant Collateral Documents, (y) this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any Fiscal Year of the
Borrower not exceeding $200,000 in the aggregate so long as no Default then
exists, and (z) in the case of any Disposition not covered by clause (y) above,
so long as no Default then exists, if the Borrower states in its notice of such
event that the Borrower or the relevant Subsidiary intends to reinvest, within
90 days of the applicable Disposition, the Net Cash Proceeds thereof in assets
similar to the assets which were subject to such Disposition, then the Borrower
shall not be required to make a mandatory prepayment under this subsection in
respect of such Net Cash Proceeds to the extent such Net Cash Proceeds are
actually reinvested in such similar assets with such 90-day period.  Promptly
after the end of such 90-day period, the Borrower shall notify the Bank whether
the Borrower or such Subsidiary has reinvested such Net Cash Proceeds in such
similar assets, and, to the extent such Net Cash Proceeds have not been so
reinvested, the Borrower shall promptly prepay the Obligations in the amount of
such Net Cash Proceeds not so reinvested.  If the Bank so requests, all proceeds
of such Disposition or Event of Loss shall be deposited with the Bank (or its
agent) and held by it in the Collateral Account.  So long as no Default exists,
the Bank is authorized to disburse amounts representing such proceeds from the
Collateral Account to or at the Borrower’s direction for application to or
reimbursement for the costs of replacing, rebuilding or restoring such Property.

 

(iv)                              If after the Closing Date the Borrower or any
Subsidiary shall issue new equity securities (whether common or preferred stock
or otherwise), other than Excluded Equity Issuances, the Borrower shall promptly
notify the Bank of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof.  Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied to the Revolving Facility.  The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Bank for any breach of Section 8.11 (Maintenance of
Subsidiaries) or Section 9.1(i) (Change of Control) or any other terms of the
Loan Documents.

 

32

--------------------------------------------------------------------------------


 

(v)                                 If after the Closing Date the Borrower or
any Subsidiary shall issue any Indebtedness, other than Indebtedness permitted
by Section 8.7(a)-(j), the Borrower shall promptly notify the Bank of the
estimated Net Cash Proceeds of such issuance to be received by or for the
account of the Borrower or such Subsidiary in respect thereof.  Promptly upon
receipt by the Borrower or such Subsidiary of Net Cash Proceeds of such
issuance, the Borrower shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.  The amount of each such
prepayment shall be applied to the Revolving Facility.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Bank for any breach of Section 8.7 or any other terms of the
Loan Documents.

 

(vi)                              If after the Closing Date the Borrower or any
Subsidiary shall issue any Subordinated Debt, the Borrower shall promptly notify
the Bank of the estimated Net Cash Proceeds of such issuance to be received by
or for the account of the Borrower or such Subsidiary in respect thereof. 
Promptly upon receipt by the Borrower or such Subsidiary of Net Cash Proceeds of
such issuance, the Borrower shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds.  The amount of each such
prepayment shall be applied to the Revolving Facility.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Bank for any breach of Section 8.7 or any other terms of the
Loan Documents.

 

(vii)                           [Reserved].

 

(viii)                        Unless the Borrower otherwise directs, prepayments
of Loans under this Section 2.8(b) shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Bank under Section 4.5.  Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4.

 

(c)                                  Any amount of Revolving Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.

 

Section 2.9.                                    Default Rate.  Notwithstanding
anything to the contrary contained herein, while any Event of Default exists or
after acceleration, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of all Loans and Reimbursement Obligations, letter of credit fees and
other amounts at a rate per annum equal to:

 

(a)                        for any Base Rate Loan, the sum of 2.0% plus the
Applicable Margin plus the Base Rate from time to time in effect;

 

(b)                        for any Eurodollar Loan, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such Event of Default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

33

--------------------------------------------------------------------------------


 

(c)                         for any Reimbursement Obligation, the sum of 2.0%
plus the amounts due under Section 2.3 with respect to such Reimbursement
Obligation;

 

(d)                        for any Letter of Credit, the sum of 2.0% plus the
Letter of Credit Fee due under Section 3.1(b) with respect to such Letter of
Credit; and

 

(e)                         for any other amount owing hereunder not covered by
clauses (a) through (d) above, the sum of 2% plus the Applicable Margin plus the
Base Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Bank, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Bank.

 

Section 2.10.                             Evidence of Indebtedness.  (a) The
Bank shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower resulting from each Loan made by the
Bank from time to time, including the amounts of principal and interest payable
and paid to the Bank from time to time hereunder.

 

(b)                                  The Bank shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to the Bank hereunder and (iii) the amount of any sum received by the
Bank hereunder from the Borrower.

 

(c)                                   The entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Bank to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.

 

(d)                                  The Borrower shall prepare, execute and
deliver to the Bank a promissory note payable to the Bank or its registered
assigns in the form of Exhibit C-2 (referred to herein as a “Revolving Note” or
a “Note”).

 

Section 2.11.                             Commitment Terminations. (a) Optional
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Bank (or such
shorter period of time agreed to by the Bank), to terminate the Revolving Credit
Commitment without premium or penalty and in whole or in part, any partial
termination to be in an amount not less than $500,000, provided that the
Revolving Credit Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding.  Any termination of the Revolving Credit Commitment below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.

 

34

--------------------------------------------------------------------------------


 

(b)                                  [Reserved].

 

(c)                                   Any termination of the Commitments
pursuant to this Section may not be reinstated.

 

Section 2.12.                             Increase in Revolving Credit
Commitments .  The Borrower may, on any Business Day prior to the Revolving
Credit Termination Date, with the written consent of the Bank, increase the
aggregate amount of the Revolving Credit Commitments by delivering an Increase
Request substantially in the form attached hereto as Exhibit H (or in such other
form acceptable to the Bank) to the Bank at least 30 days prior to the desired
effective date of such increase (the “Revolver Increase”) identifying the amount
of the increase in the Revolving Credit Commitment of the Bank; provided,
however, that:

 

(a)                        the aggregate amount of all such Revolver Increases
shall not exceed $25,000,000 and any such Revolver Increase shall be in an
amount not less than $5,000,000 (or such lesser amount then agreed to by the
Bank);

 

(b)                        no Default shall have occurred and be continuing at
the time of the request or the effective date of the Revolver Increase; and

 

(c)                         each of the representations and warranties set forth
in Section 6 and in the other Loan Documents shall be and remain true and
correct in all material respects on the effective date of such Revolver Increase
(where not already qualified by materiality, otherwise in all respects), except
to the extent the same expressly relate to an earlier date, in which case they
shall be true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date.

 

The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Bank.   It shall be a condition to such effectiveness that the Borrower
shall not have terminated any portion of the Revolving Credit Commitments
pursuant to Section 2.11.  The Borrower agrees to pay the expenses of the Bank
(including reasonable attorneys’ fees) relating to any Revolver Increase. 
Notwithstanding anything herein to the contrary, the Bank shall have no
obligation to increase its Revolving Credit Commitment and the Bank’s Revolving
Credit Commitment shall not be increased without its consent thereto, and the
Bank may at its option, unconditionally and without cause, decline to increase
its Revolving Credit Commitment.  The Borrower may request a lender other than
the Bank provide the increase in the Revolving Credit Commitment.  Upon such
request, if the Bank consents to such increase and such new lender becoming a
party hereto in its sole discretion, the Borrower and the Bank shall enter into
amendments hereto to contemplate such new lender and provide for customary
provisions that are typical of a syndicated credit agreement.

 

35

--------------------------------------------------------------------------------


 

SECTION 3.                                             FEES.

 

Section 3.1.                                    Fees.  (a) Commitment Fees.  The
Borrower shall pay to the Bank a commitment fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) times the daily amount by which (i) the Revolving
Credit Commitment exceeds the principal amount of Revolving Loans and L/C
Obligations then outstanding.  Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the Closing Date) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitment is
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be paid on the date of
such termination.

 

(b)                                 Letter of Credit Fees.   Quarterly in
arrears, on the last day of each March, June, September, and December,
commencing on the first such date occurring after the Closing Date, the Borrower
shall pay to the Bank a letter of credit fee (the “Letter of Credit Fee”) at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the
Bank the Bank’s standard issuance, drawing, negotiation, amendment, assignment,
and other administrative fees for each Letter of Credit as established by the
Bank from time to time.

 

(c)                                  Closing Fee.  The Borrower shall pay to the
Bank the fees set forth in that certain Fee Letter dated as of January 20, 2017.

 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                                    Taxes.  (a) Certain Defined
Terms.  For purposes of this Section, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Bank receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Bank timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify the Bank, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Bank or required to
be withheld or deducted from a payment to the Bank and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by the Bank shall be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section, such Loan Party shall deliver to the Bank
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Bank.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section shall survive any assignment of rights by the Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

37

--------------------------------------------------------------------------------


 

Section 4.2.                                    Change of Law.  Notwithstanding
any other provisions of this Agreement or any other Loan Document, if at any
time any Change in Law makes it unlawful for the Bank to make or continue to
maintain any Eurodollar Loans or to perform its obligations as contemplated
hereby, the Bank shall promptly give notice thereof to the Borrower and the
Bank’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for the Bank to make or
maintain Eurodollar Loans.  The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to the Bank
under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from the Bank by means of Base
Rate Loans.

 

Section 4.3.                                    Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first
day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                        the Bank determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b)                        the Bank determines that (i) LIBOR as determined by
the Bank will not adequately and fairly reflect the cost to the Bank of funding
Eurodollar Loans for such Interest Period or (ii) that the making or funding of
Eurodollar Loans become impracticable,

 

then the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Bank to make Eurodollar Loans
shall be suspended.

 

Section 4.4.                                    Increased Costs.  (a) Increased
Costs Generally.  If any Change in Law shall:

 

(i)                          impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Bank (except any reserve requirement reflected in the
Adjusted LIBOR);

 

(ii)                          subject the Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                           impose on the Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by the Bank or any Letter of Credit or participation
therein;

 

38

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to the Bank
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to the Bank of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Bank hereunder (whether of principal, interest or any other
amount) then, upon request of the Bank, the Borrower will pay to the Bank such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Bank
determines that any Change in Law affecting the Bank or any lending office of
the Bank or the Bank’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on the
Bank’s capital or on the capital of the Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of the Bank or the Loans made by,
or the Letters of Credit issued by the Bank, to a level below that which the
Bank or the Bank’s holding company could have achieved but for such Change in
Law (taking into consideration the Bank’s policies and the policies of the
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to the Bank, as the case may be, such additional amount or
amounts as will compensate the Bank or the Bank’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Bank setting forth the amount or amounts necessary to
compensate the Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay the Bank the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Bank to demand compensation pursuant to this Section shall not
constitute a waiver of the Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Bank pursuant to this
Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that the Bank notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of the
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 4.5.                                    Funding Indemnity.  If the Bank
shall incur any loss, cost or expense (including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by the Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to the Bank) as a result of:

 

(a)                        any payment, prepayment or conversion of a Eurodollar
Loan on a date other than the last day of its Interest Period,

 

39

--------------------------------------------------------------------------------


 

(b)                        any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar Loan on the
date specified in a notice given pursuant to Section 2.6(a) or 2.2(b),

 

(c)                         any failure by the Borrower to make any payment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or

 

(d)                        any acceleration of the maturity of a Eurodollar Loan
as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of the Bank, the Borrower shall pay to the Bank such
amount as will reimburse the Bank for such loss, cost or expense.  If the Bank
makes such a claim for compensation, it shall provide to the Borrower a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail and the amounts shown on such certificate shall be conclusive absent
manifest error.

 

Section 4.6.                                    Discretion of the Bank as to
Manner of Funding.  Notwithstanding any other provision of this Agreement, the
Bank shall be entitled to fund and maintain its funding of all or any part of
its Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if the Bank had actually funded and maintained
each Eurodollar Loan through the purchase of deposits in the interbank
eurodollar market having a maturity corresponding to such Loan’s Interest
Period, and bearing an interest rate equal to LIBOR for such Interest Period.

 

Section 4.7.                                    Lending Offices; Mitigation
Obligations.  The Bank may, at its option, elect to make its Loans hereunder at
the branch, office or affiliate specified on the appropriate signature
page hereof (each a “Lending Office”) for each type of Loan available hereunder
or at such other of its branches, offices or affiliates as it may from time to
time elect and designate in a written notice to the Borrower.  If the Bank
requests compensation under Section 4.4, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to the Bank or any Governmental
Authority for the account of the Bank pursuant to Section 4.1, then the Bank
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, and (ii) would not subject the Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Bank.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by the Bank in connection with any such designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.                                    Place and Application of
Payments.  All payments of principal of and interest on the Loans and the
Reimbursement Obligations, and all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Bank by no later than 12:00 Noon (Chicago time) on the due date thereof
at the office of the Bank in Chicago, Illinois (or such other location as the
Bank may designate to the

 

40

--------------------------------------------------------------------------------


 

Borrower).  Any payments received after such time shall be deemed to have been
received by the Bank on the next Business Day.  All such payments shall be made
in U.S. Dollars, in immediately available funds at the place of payment, in each
case without set-off or counterclaim.

 

Section 5.2.                             Non-Business Days.  Subject to the
definition of Interest Period, if any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable.  In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 5.3.                             Payments Set Aside. To the extent that
any payment by or on behalf of the Borrower or any other Loan Party is made to
the Bank or the Bank exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred

 

Section 5.4.                             Account Debit.  The Borrower hereby
irrevocably authorizes the Bank to charge any of the Borrower’s deposit accounts
maintained with the Bank for the amounts from time to time necessary to pay any
then due Obligations; provided that the Bank acknowledges and agrees that the
Bank shall not be under an obligation to do so and the Bank shall not incur any
liability to the Borrower or any other Person for the Bank’s failure to do so.

 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Bank as follows:

 

Section 6.1.                             Organization and Qualification.  Each
Loan Party is duly organized, validly existing, and in good standing as a
corporation, limited liability company, or partnership, as applicable, under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.

 

Section 6.2.                             Subsidiaries.  Each Subsidiary that is
not a Loan Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction in which it is organized, has full and adequate
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such

 

41

--------------------------------------------------------------------------------


 

licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.  Schedule 6.2 hereto identifies each Subsidiary
(including Subsidiaries that are Loan Parties), the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by any Loan Party and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Bank pursuant to the Collateral Documents or otherwise permitted by
this Agreement.  There are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.

 

Section 6.3.                             Authority and Validity of Obligations. 
Each Loan Party has full right and authority to enter into this Agreement and
the other Loan Documents executed by it, to make the borrowings herein provided
for (in the case of the Borrower), to guarantee the Secured Obligations (in the
case of each Guarantor), to grant to the Bank the Liens described in the
Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  The
Loan Documents delivered by the Loan Parties and their Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of such Loan Parties and their Subsidiaries enforceable
against each of them in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the Bank
pursuant to the Collateral Documents.

 

Section 6.4.                             Use of Proceeds; Margin Stock.  The
Borrower shall use the proceeds of the Revolving Facility to refinance existing
Indebtedness outstanding on the Closing Date, pay the transaction expenses
related to the Loan Documents, to finance Permitted Acquisitions, to finance
Capital Expenditures and for its general working capital purposes and for such
other

 

42

--------------------------------------------------------------------------------


 

legal and proper purposes as are consistent with all applicable laws.  No Loan
Party nor any of its Subsidiaries is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of the
Loan Parties and their Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.

 

Section 6.5.                             Financial Reports.  The consolidated
balance sheet of the Loan Parties and their Subsidiaries as at January 1, 2016,
and the related consolidated statements of income, retained earnings and cash
flows of the Loan Parties and their Subsidiaries for the Fiscal Year then ended,
and accompanying notes thereto, which financial statements are accompanied by
the audit report of Ernst & Young LLP, independent public accountants, and the
unaudited interim consolidated balance sheet of the Loan Parties and their
Subsidiaries as at the Fiscal Quarter ended September 30, 2016, and the related
consolidated statements of income, retained earnings and cash flows of the Loan
Parties and their Subsidiaries for the 3 Fiscal Quarters then ended, heretofore
furnished to the Bank, fairly present the consolidated financial condition of
the Loan Parties and their Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis.  No Loan Party nor any of
its Subsidiaries has contingent liabilities which are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 8.5.

 

Section 6.6.                             No Material Adverse Change.  Since
September 30, 2016, there has been no change in the condition (financial or
otherwise) or business prospects of any Loan Party or any Subsidiary of a Loan
Party except those occurring in the ordinary course of business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.7.                             Full Disclosure.  The statements and
information furnished to the Bank in connection with the negotiation of this
Agreement and the other Loan Documents and the commitment by the Bank to provide
all or part of the financing contemplated hereby do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the Bank
acknowledging that as to any projections furnished to the Bank, the Loan Parties
only represent that the same were prepared on the basis of information and
estimates the Loan Parties believed to be reasonable.

 

Section 6.8.                             Trademarks, Franchises, and Licenses. 
The Loan Parties and their Subsidiaries own, possess, or have the right to use
all necessary patents, licenses, franchises, trademarks, trade names, trade
styles, copyrights, trade secrets, know how, and confidential commercial and
proprietary information to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person.

 

43

--------------------------------------------------------------------------------


 

Section 6.9.                                    Governmental Authority and
Licensing.  The Loan Parties and their Subsidiaries have received all licenses,
permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
any Loan Party, threatened.

 

Section 6.10.                             Good Title.  The Loan Parties and
their Subsidiaries have good and defensible title (or valid leasehold interests)
to their assets as reflected on the most recent consolidated balance sheet of
the Loan Parties and their Subsidiaries furnished to the Bank (except for sales
of assets in the ordinary course of business), subject to no Liens other than
such thereof as are permitted by Section 8.8.

 

Section 6.11.                             Litigation and Other Controversies. 
There is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of any Loan Party threatened, against
any Loan Party or any Subsidiary of a Loan Party or any of their respective
Property, other than what has already been disclosed to the Bank in writing,
which if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.                             Taxes.  All Tax returns required to be
filed by any Loan Party or any Subsidiary of a Loan Party in any jurisdiction
have, in fact, been filed, and all Taxes upon any Loan Party or any Subsidiary
of a Loan Party or upon any of their respective Property, income or franchises,
which are shown to be due and payable in such returns, have been paid, except
such Taxes, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided. 
No Loan Party knows of any proposed additional Tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts.  Adequate provisions in accordance with GAAP for Taxes
on the books of each Loan Party and each of its Subsidiaries have been made for
all open years, and for its current fiscal period.

 

Section 6.13.                             Approvals.  No authorization, consent,
license or exemption from, or filing or registration with, any court or
governmental department, agency or instrumentality, nor any approval or consent
of any other Person, is or will be necessary to the valid execution, delivery or
performance by any Loan Party or any Subsidiary of a Loan Party of any Loan
Document, except for (i) such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect and (ii) filings
which are necessary to perfect the security interests under the Collateral
Documents.

 

Section 6.14.                             Affiliate Transactions.  No Loan Party
nor any of its Subsidiaries is a party to any contracts or agreements with any
of its Affiliates on terms and conditions which are less favorable to such Loan
Party or such Subsidiary than would be usual and customary in similar contracts
or agreements between Persons not affiliated with each other.

 

44

--------------------------------------------------------------------------------


 

Section 6.15.                             Investment Company.  No Loan Party nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.16.                             ERISA.  Each Loan Party and each other
member of its Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.  No Loan Party nor any of its
Subsidiaries has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

Section 6.17.                             Compliance with Laws.  (a) The Loan
Parties and their Subsidiaries are in compliance with all Legal Requirements
applicable to or pertaining to their Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Except for such matters, individually or in
the aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that:  (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material
respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained, maintain and are in compliance with all approvals,
permits, or authorizations of Governmental Authorities required for their
operations and each of the Premises; (iii) the Loan Parties and their
Subsidiaries have not, and no Loan Party has knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, or from any of the Premises in any material quantity and, to
the knowledge of each Loan Party, none of the Premises are adversely affected by
any such Release, threatened Release or disposal of a Hazardous Material;
(iv) the Loan Parties and their Subsidiaries are not subject to and have no
notice or knowledge of any Environmental Claim involving any Loan Party or any
Subsidiary of a Loan Party or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for such an Environmental Claim; (v) none of the Premises contain
and have contained any:  (1) underground storage tanks, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facilities as defined pursuant to any Environmental Law, or
(5) sites on or nominated for the National Priority List or similar state list;
(vi) the Loan Parties and their Subsidiaries have not used a material quantity
of any Hazardous Material and have conducted no Hazardous Material Activity at
any of the Premises;(vii) none of the Premises are subject to any, and no Loan
Party has knowledge of any imminent restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons;
and (ix) the Loan Parties and their Subsidiaries have no knowledge of any
capital expenditures necessary to bring the Premises or their respective
business or equipment into compliance with Environmental Laws.  The Loan Parties
have delivered to the Bank complete and accurate copies of all material
environmental reports, studies, assessments and investigation results in the
Loan Parties’ possession or control and that relate to any Loan Party’s or
Subsidiary’s operations or to any of the Premises.

 

45

--------------------------------------------------------------------------------


 

Section 6.18.                             OFAC.  (a) Each Loan Party is in
compliance in all material respects with the requirements of all OFAC Sanctions
Programs applicable to it, (b) each Subsidiary of each Loan Party is in
compliance in all material respects with the requirements of all OFAC Sanctions
Programs applicable to such Subsidiary, (c) each Loan Party has provided to the
Bank all information requested by them regarding such Loan Party and its
Affiliates and Subsidiaries necessary for the Bank to comply with all applicable
OFAC Sanctions Programs, and (d) to the best of each Loan Party’s knowledge, no
Loan Party nor any of its Affiliates or Subsidiaries is, as of the date hereof,
named on the current OFAC SDN List.

 

Section 6.19.                             Labor Matters.  There are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary of a Loan Party
pending or, to the knowledge of any Loan Party, threatened.  There are no
collective bargaining agreements in effect between any Loan Party or any
Subsidiary of a Loan Party and any labor union; and no Loan Party nor any of its
Subsidiaries is under any obligation to assume any collective bargaining
agreement to or conduct any negotiations with any labor union with respect to
any future agreements.  Each Loan Party and its Subsidiaries have remitted on a
timely basis all amounts required to have been withheld and remitted (including
withholdings from employee wages and salaries relating to income tax, employment
insurance, and pension plan contributions), goods and services tax and all other
amounts which if not paid when due could result in the creation of a Lien
against any of its Property, except for Liens permitted by Section 8.8.

 

Section 6.20.                             Other Agreements.  No Loan Party nor
any of its Subsidiaries is in default under the terms of any covenant, indenture
or agreement of or affecting such Person or any of its Property, which default
if uncured could reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.                             Solvency.  The Loan Parties and their
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

Section 6.22.                             No Default.  No Default has occurred
and is continuing.

 

Section 6.23.                             No Broker Fees. No broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated thereby; and the Loan Parties hereby agree to
indemnify the Bank against, and agree that they will hold the Bank harmless
from, any claim, demand, or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

Section 6.24.                             Security Documents.  (a) The Security
Agreement is effective to create in favor of the Bank legal, valid and
enforceable Liens on, and security interests in, the Collateral (as defined in
the Security Agreement) and, (i) when financing statements and other filings in
appropriate form are filed in the appropriate offices, and (ii) upon the taking
of possession or

 

46

--------------------------------------------------------------------------------


 

control by the Bank of the Collateral (as defined in the Security Agreement)
with respect to which a security interest may be perfected only by possession or
control, the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Collateral (as defined in the Security Agreement)
(other than (A) the patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor) and (B) such Collateral (as defined in the Security Agreement) in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction or in respect of which perfection is
not required at such time by this Agreement or the Security Agreement), in each
case subject to no Liens other than those permitted by Section 8.8 hereof.

 

(b)                                  When (i) the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and (ii) financing statements and
other filings in appropriate form are filed in the applicable offices, the Liens
created by such Security Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor), in each case subject to no Liens other than those permitted by
Section 8.8 hereof.

 

Section 6.25.                             Bonding Capacity.  The Borrower and
its Subsidiaries have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course.  The Borrower and its Subsidiaries are in compliance in all
material respects with all terms and conditions set forth in each Bonding
Agreement and no default has occurred thereunder.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                                    All Credit Events.  At the time
of each Credit Event hereunder:

 

(a)                        each of the representations and warranties set forth
herein and in the other Loan Documents shall be and remain true and correct in
all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except to the extent the same expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date;

 

(b)                         no Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

(c)                         after giving effect to such extension of credit the
aggregate principal amount of all Revolving Loans and L/C Obligations
outstanding under this Agreement shall not exceed the Revolving Credit
Commitment;

 

47

--------------------------------------------------------------------------------


 

(d)                         in the case of a Borrowing the Bank shall have
received the notice required by Section 2.6, in the case of the issuance of any
Letter of Credit the Bank shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 3.1, and, in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form acceptable to the Bank together with fees
called for by Section 3.1;

 

(e)                         [reserved]; and

 

(f)                        such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Bank (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (d), both inclusive, of this Section; provided, however,
that the Bank may continue to make advances under the Revolving Facility in its
sole discretion, notwithstanding the failure of the Borrower to satisfy one or
more of the conditions set forth above and any such advances so made shall not
be deemed a waiver of any Default or other condition set forth above that may
then exist.

 

Section 7.2.                                    Initial Credit Event.  Before or
concurrently with the effectiveness of this Amended and Restated Credit
Agreement:

 

(a)                        the Bank shall have received this Agreement duly
executed by the Borrower and its Domestic Subsidiaries, as Guarantors, and the
Bank;

 

(b)                        the Bank shall have received the duly executed Note
of the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.10;

 

(c)                         the Bank shall have received a duly completed and
executed Perfection Certificate and an executed reaffirmation of the Security
Agreement and the other Collateral Documents duly executed by the Loan Parties,
together with, solely to the extent the following items were not previously
delivered to the Bank, (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary (limited in the
case of any first tier Foreign Subsidiary to 66% of the Voting Stock and 100% of
any other equity interests as provided in Section 11.1) as of the Closing Date,
(ii) stock powers executed in blank and undated for the Collateral consisting of
the stock or other equity interest in each Subsidiary, (iii) UCC financing
statements to be filed against each Loan Party, as debtor, in favor of the Bank,
as secured party, (iv) patent, trademark, and copyright collateral agreements to
the extent requested by the Bank, (v) deposit account, securities account, and
commodity account control agreements to the extent requested by the Bank, and
(vi) Collateral Access Agreements to the extent requested by the Bank;

 

48

--------------------------------------------------------------------------------


 

(d)                         the Bank shall have received copies of each Loan
Party’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(e)                         the Bank shall have received copies of resolutions
of each Loan Party’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

(f)                        the Bank shall have received copies of the
certificates of good standing for each Loan Party (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

 

(g)                          the Bank shall have received the initial fees
called for by Section 3.1;

 

(h)                         the Bank shall have received a certificate from a
Responsible Officer of the Borrower certifying that (i) the solvency of the Loan
Parties and their Subsidiaries as of the Closing Date after giving effect to the
initial Credit Event and the transactions contemplated hereby and payment of all
costs and expenses in connection therewith; (ii) since September 30, 2016, no
Material Adverse Effect has occurred; (iii) the TTM EBITDA as of September 30,
2016 is not less than $12,6000,000 and (iv) the Total Leverage Ratio is not
greater than 1.30 to 1.00, on a pro forma basis calculated based on TTM EBITDA
as of September 30, 2016, and after giving effect to all extensions of Credit
made on the Closing Date;

 

(i)                          the Bank shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance satisfactory to the
Bank; and

 

(j)                         the Bank shall have received such other agreements,
instruments, documents, certificates, and opinions as the Bank may reasonably
request.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:

 

Section 8.1.                                    Maintenance of Business.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, preserve and
maintain its existence, except as otherwise provided in Section 8.10(c);
provided, however, that nothing in this Section shall prevent the Borrower from
dissolving any of its Subsidiaries if such action is, in the reasonable business
judgment of the

 

49

--------------------------------------------------------------------------------


 

Borrower, desirable in the conduct of its business and is not disadvantages in
any material respect to the Bank.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, preserve and keep in force and effect all licenses,
permits, franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.2.                                    Maintenance of Properties.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

Section 8.3.                                    Taxes and Assessments.  Each
Loan Party shall duly pay and discharge, and shall cause each of its
Subsidiaries to duly pay and discharge, all Taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor.

 

Section 8.4.                                    Insurance.  Each Loan Party
shall insure and keep insured, and shall cause each of its Subsidiaries to
insure and keep insured, with good and responsible insurance companies, all
insurable Property owned by it which is of a character usually insured by
Persons similarly situated and operating like Properties against loss or damage
from such hazards and risks (including flood insurance with respect to any
improvements on real Property consisting of building or parking facilities in an
area designated by a governmental body as having special flood hazards), and in
such amounts, as are insured by Persons similarly situated and operating like
Properties, but in no event at any time in an amount less than the replacement
value of the Collateral.  Each Loan Party shall also maintain, and shall cause
each of its Subsidiaries to maintain, insurance with respect to the business of
such Loan Party and its Subsidiaries, covering commercial general liability,
statutory worker’s compensation and occupational disease, statutory structural
work act liability, and business interruption and such other risks with good and
responsible insurance companies, in such amounts and on such terms as the Bank
shall reasonably request, but in any event as and to the extent usually insured
by Persons similarly situated and conducting similar businesses.  The Loan
Parties shall in any event maintain insurance on the Collateral to the extent
required by the Collateral Documents.  All such policies of insurance shall
contain satisfactory mortgagee/lender’s loss payable endorsements, naming the
Bank (or its security trustee) as mortgagee or a loss payee, assignee or
additional insured, as appropriate, as its interest may appear, and showing only
such other loss payees, assignees and additional insureds as are satisfactory to
the Bank.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days’ (ten (10) days’ in
the case of nonpayment of insurance premiums) prior written notice to the Bank
in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of the Bank shall not be impaired or
invalidated by any act or neglect of any Loan Party or any

 

50

--------------------------------------------------------------------------------


 

Subsidiary of a Loan Party, or the owner of the premises or Property or by the
occupation of the premises for purposes more hazardous than are permitted by
said policy.  The Borrower shall deliver to the Bank (a) on the Closing Date and
at such other times as the Bank shall reasonably request, certificates
evidencing the maintenance of insurance required hereunder, (b) prior to the
termination of any such policies, certificates evidencing the renewal thereof,
and (c) promptly following request by the Bank, copies of all insurance policies
of the Loan Parties and their Subsidiaries.  The Borrower also agrees to deliver
to the Bank, promptly as rendered, true copies of all reports made in any
reporting forms to insurance companies.

 

Section 8.5.                             Financial Reports.  The Loan Parties
shall, and shall cause each of their Subsidiaries to, maintain proper books of
records and accounts reasonably necessary to prepare financial statements
required to be delivered pursuant to this Section in accordance with GAAP and
shall furnish to the Bank:

 

(a)                        [reserved];

 

(b)                         [reserved];

 

(c)                         as soon as available, and in any event no later than
45 days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, a copy of the consolidated balance sheet of the
Loan Parties and their Subsidiaries as of the last day of such Fiscal Quarter
and the consolidated statements of income, retained earnings, and cash flows of
the Loan Parties and their Subsidiaries for the Fiscal Quarter and for the
Fiscal Year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and Fiscal Year-end audit adjustments)
and certified to by a Financial Officer of the Borrower together with Fiscal
Quarter backlog reports and an accounts receivable and accounts payable aging;

 

(d)                        as soon as available, and in any event no later than
90 days after the last day of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Loan Parties and their
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Loan Parties and their Subsidiaries for the Fiscal Year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of KPMG US LLP or
another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Bank, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Loan Parties and their Subsidiaries as of the close of such Fiscal Year and
the results of their operations and cash flows for the Fiscal Year then ended
and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, together with Fiscal Quarter backlog reports and
an accounts receivable and accounts payable aging;

 

51

--------------------------------------------------------------------------------


 

(e)                         promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of any Loan Party’s or any of its
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

 

(f)                        promptly after receipt thereof, a copy of each audit
made by any regulatory agency of the books and records of any Loan Party or any
Subsidiary of a Loan Party or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to any Loan Party or any
Subsidiary of a Loan Party or their respective business;

 

(g)                          as soon as available, and in any event no later
than 90 days after the end of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating business plan for the Loan Parties and their
Subsidiaries for following Fiscal Year, such business plan to show the projected
consolidated and consolidating revenues, expenses and balance sheet of the Loan
Parties and their Subsidiaries on a Fiscal Quarter-by-Fiscal Quarter basis, such
business plan to be in reasonable detail prepared by the Borrower and in form
satisfactory to the Bank (which shall include a summary of all assumptions made
in preparing such business plan);

 

(h)                         notice of any Change of Control;

 

(i)                          promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, (iii) the occurrence of any Default, (iv) any
material amendment or other modification to any Bonding Agreement (together with
a copy of such amendment or modification) and copies of any notices received
under any Bonding Agreement, (v) any new Bonding Agreement entered into after
the Closing Date (together with a copy of such agreement), or (vi) any event or
change in circumstance that occurs regarding the bonding capacity or bonding
requirements of either Borrower or any Subsidiary, including without limitation
notice of (A) each reduction in the aggregate bonding capacity of the Borrower
and its Subsidiaries of 20% or more of the aggregate bonding capacity of the
Borrower and its Subsidiaries as in effect on the Second Amendment Effective
Date, individually or in the aggregate, and (B) any failure or inability of the
Borrower or a Subsidiary to obtain bonding for any new project that is committed
to by the Borrower or a Subsidiary or the refusal of any bonding company or any
other Surety to provide bonding for any such project;

 

52

--------------------------------------------------------------------------------


 

(j)                         with each of the financial statements delivered
pursuant to subsections (c) and (d) above, a written certificate in the form
attached hereto as Exhibit E signed by a Financial Officer of the Borrower to
the effect that to the best of such officer’s knowledge and belief no Default
has occurred during the period covered by such statements or, if any such
Default has occurred during such period, setting forth a description of such
Default and specifying the action, if any, taken by the relevant Loan Party or
its Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 (Financial
Covenants) in the form attached as Schedule I to such Exhibit E hereto and shall
be accompanied by a work-in-process report detailing the aging of current
underbillings; and

 

(k)                         promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of a Loan Party, or compliance with the terms of any
Loan Document, including but not limited to an updated schedule of all Bonds
outstanding, as the Bank may reasonably request.

 

Section 8.6.                             Inspection; Field Audits.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, permit the Bank and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Loan Parties hereby authorize such accountants to discuss with the Bank the
finances and affairs of the Loan Parties and their Subsidiaries) at such
reasonable times and intervals as the Bank may designate and, so long as no
Default exists, with reasonable prior notice to the Borrower.  The Borrower
shall pay to the Bank charges for field audits of the Collateral, inspections
and visits to Property, inspections of corporate books and financial records,
examinations and copies of books of accounts and financial record and other
activities permitted in this Section performed by the Bank or its agents or
third party firms, in such amounts as the Bank may from time to time request
(the Bank acknowledging and agreeing that any internal charges for such audits
and inspections shall be computed in the same manner as it at the time
customarily uses for the assessment of charges for similar collateral audits);
provided, however, that in the absence of any Default, the Borrower shall not be
required to pay the Bank for more than one (1) such audit per Fiscal Year.

 

Section 8.7.                             Borrowings and Guaranties.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, issue, incur,
assume, create or have outstanding any Indebtedness, or incur liabilities under
any Hedging Agreement, or be or become liable as endorser, guarantor, surety or
otherwise for any Indebtedness or undertaking of any Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any Person; provided, however, that the foregoing
shall not restrict nor operate to prevent:

 

(a)                        the Secured Obligations of the Loan Parties and their
Subsidiaries owing to the Bank (and its Affiliates);

 

53

--------------------------------------------------------------------------------


 

(b)                         purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $1,000,000 in the aggregate at any one time outstanding;

 

(c)                         obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

(d)                         endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                         intercompany advances from time to time owing
between the Loan Parties in the ordinary course of business to finance their
working capital needs;

 

(f)                        indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(g)                          indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

(h)                         indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

(i)                          indebtedness arising from agreements of a Loan
Party or its Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition;

 

(j)                         [reserved];

 

(k)                         unsecured indebtedness of the Loan Parties and their
Subsidiaries not otherwise permitted by this Section in an amount not to exceed
$3,000,000 in the aggregate at any one time outstanding;

 

(l)                          indebtedness arising from Seller Notes; provided
that all Indebtedness arising from any such Seller Notes shall be unsecured and
subordinated to the Secured Obligations pursuant to subordination provisions or
subordination agreements satisfactory to the Bank;

 

54

--------------------------------------------------------------------------------


 

(m)                        indebtedness arising from Earn Out Obligations;
provided that all Indebtedness arising from any such Earn Out Obligations shall
be unsecured and subordinated to the Secured Obligations pursuant to
subordination provisions or subordination agreements satisfactory to the Bank;

 

(n)                         guarantee obligations of the Borrower with respect
to indebtedness arising from Seller Notes permitted by Section 8.7(l); provided
that such guarantee shall be unsecured and subordinated to the Secured
Obligations pursuant to subordination provisions or subordination agreements
satisfactory to the Bank; and

 

(o)                         installment payments that constitute partial
consideration for the Genesys Acquisition; provided that (x) all such
installment payments shall be unsecured, and (y) the aggregate principal amount
of all such installment payments shall not at any time exceed $3,432,000 minus
any and all installments payments (or any portion thereof) paid prior to the
date of determination.

 

Section 8.8.                             Liens.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person; provided, however, that
the foregoing shall not apply to nor operate to prevent:

 

(a)                        Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(b)                         mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

(c)                         judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Loan Parties and their Subsidiaries secured
by a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $500,000 at any one time
outstanding;

 

55

--------------------------------------------------------------------------------


 

(d)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b), representing or incurred to finance
the purchase price of such Property; provided that no such Lien shall extend to
or cover other Property of such Loan Party or such Subsidiary other than the
respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;

 

(e)                         any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

(f)                        easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)                          bankers’ Liens, rights of setoff and other similar
Liens (including under Section 4-210 of the Uniform Commercial Code) in one or
more deposit accounts maintained by any Loan Party or any Subsidiary of a Loan
Party, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(h)                         Liens granted in favor of the Bank pursuant to the
Collateral Documents;

 

(i)                          [reserved];

 

(j)                         non-exclusive licenses of intellectual property
granted in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party; and

 

(k)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness pursuant to a Bonding Agreement; provided that no such Lien shall
extend to or cover other Property of such Loan Party or such Subsidiary other
than the respective Property so connected to the applicable Bond (including
assets used in connection with the related project or proceeds of the related
project).

 

Section 8.9.                             Investments, Acquisitions, Loans and
Advances.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

56

--------------------------------------------------------------------------------


 

(a)                        Cash Equivalents;

 

(b)                         the Loan Parties’ existing investments in their
respective Subsidiaries outstanding on the Closing Date;

 

(c)                         intercompany advances made from time to time between
the Loan Parties in the ordinary course of business to finance their working
capital needs;

 

(d)                         intercompany advances from time to time owing
between a Loan Party and any Subsidiary that is not a Guarantor hereunder in the
ordinary course of business to finance their working capital needs, provided
that the aggregate amount of such advances to any Subsidiaries that are not
Guarantors hereunder together with any investments therein do not exceed
$250,000 at any one time outstanding;

 

(e)                         Permitted Acquisitions;

 

(f)                        other investments existing on the Closing Date not
otherwise permitted above and listed and identified on Schedule 8.9;

 

(g)                          investments in Construction Joint Ventures which
are made in the ordinary course of business; provided, however, that the
aggregate investments in Construction Joint Ventures shall not at any time
exceed 15% of the combined consolidated Net Worth of the Borrower and its
Subsidiaries;

 

(h)                         loans and advances to employees of the Loan Parties
in an amount not to exceed $1,250,000 in the aggregate at any one time
outstanding; and

 

(i)                             other investments, loans, and advances in
addition to those otherwise permitted by this Section in an amount not to exceed
$250,000 in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.                             Mergers, Consolidations and Sales.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, be a party to
any merger or consolidation or amalgamation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

 

57

--------------------------------------------------------------------------------


 

(a)                        the sale or lease of inventory in the ordinary course
of business;

 

(b)                         the sale, transfer, lease or other disposition of
Property of any Loan Party to one another in the ordinary course of its
business;

 

(c)                         the merger of any Loan Party with and into the
Borrower or any other Loan Party, provided that, in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger;

 

(d)                         the sale of delinquent notes or accounts receivable
in the ordinary course of business for purposes of collection only (and not for
the purpose of any bulk sale or securitization transaction);

 

(e)                         the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
relevant Loan Party or its Subsidiary, has become obsolete or worn out, and
which is disposed of in the ordinary course of business; and

 

(f)                        the Disposition of Property of any Loan Party or any
Subsidiary of a Loan Party (including any Disposition of Property as part of a
sale and leaseback transaction) aggregating for all Loan Parties and their
Subsidiaries not more than $500,000 during any Fiscal Year of the Borrower,
provided that (i) each such Disposition shall be made for fair value and (ii) at
least 80% of the total consideration received at the closing of such Disposition
shall consist of cash and at least 80% of the total consideration received after
taking into account all final purchase price adjustments and/or contingent
payments (including working capital adjustment or earn-out provisions) expressly
contemplated by the transaction documents, when received shall consist of cash.

 

Section 8.11.                             Maintenance of Subsidiaries.  No Loan
Party shall assign, sell or transfer, nor shall it permit any of its
Subsidiaries to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of a Subsidiary; provided, however, that the foregoing
shall not operate to prevent (a) the issuance, sale, and transfer to any person
of any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) any transaction permitted by
Section 8.10(c) above, and (c) Liens on the capital stock or other equity
interests of Subsidiaries granted to the Bank pursuant to the Collateral
Documents.

 

Section 8.12.                             Dividends and Certain Other Restricted
Payments.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests), or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent the making of (i) dividends or
distributions by any Subsidiary to any Borrower or (ii) Share Repurchases by the
Borrower, following the Borrower’s delivery of a compliance certificate in the
form of Exhibit G attached hereto (or in such other form acceptable to the Bank)
to the Bank certifying that the Repurchase Conditions have been satisfied in
connection with any such share redemption or purchase.

 

58

--------------------------------------------------------------------------------


 

Section 8.13.                             ERISA.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which if unpaid
or unperformed could reasonably be expected to result in the imposition of a
Lien against any of its Property.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, promptly notify the Bank of:  (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by any Loan Party or any Subsidiary of a
Loan Party of any material liability, fine or penalty, or any material increase
in the contingent liability of any Loan Party or any Subsidiary of a Loan Party
with respect to any post-retirement Welfare Plan benefit.

 

Section 8.14.                             Compliance with Laws.  (a) Each Loan
Party shall, and shall cause each of its Subsidiaries to, comply in all respects
with all Legal Requirements applicable to or pertaining to its Property or
business operations, where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.

 

(b)                                  Without limiting Section 8.14(a) above,
each Loan Party shall, and shall cause each of its Subsidiaries to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect: 
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
the operation of their business and each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to applicable Environmental Law; (vi) not
manufacture, use, generate, transport, treat, store, Release, dispose or handle
any Hazardous Material (or allow any tenant or subtenant to do any of the
foregoing) at any of the Premises except in the ordinary course of its business,
in de minimis amounts, and in compliance with all applicable Environmental Laws;
(vii) within ten (10) Business Days notify the Bank in writing of and provide
any reasonably requested documents upon learning of any of the following in
connection with any Loan Party or any Subsidiary of a Loan Party or any of the
Premises:  (1) any material Environmental Liability; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability of any
Premises arising from or in connection with any (x) Release, threatened Release
or disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which individually
or in the aggregate could reasonably be expected to have a Material Adverse

 

59

--------------------------------------------------------------------------------


 

Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other corrective or
response action necessary to remove, remediate, clean up, correct or abate any
material Release, threatened Release or violation of any applicable
Environmental Law, (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting any Loan Party’s or any of its Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Bank any
reasonably requested environmental record concerning the Premises which any Loan
Party or any Subsidiary of a Loan Party possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation, maintenance or corrective
actions or other requirements of any Governmental Authority or Environmental
Law, or included in any no further action letter or covenant not to sue issued
by any Governmental Authority under any Environmental Law.

 

Section 8.15.                             Compliance with OFAC Sanctions
Programs.  (a) Each Loan Party shall at all times comply with the requirements
of all OFAC Sanctions Programs applicable to such Loan Party and shall cause
each of its Subsidiaries to comply with the requirements of all OFAC Sanctions
Programs applicable to such Subsidiary.

 

(b)                                  Each Loan Party shall provide the Bank any
information regarding the Loan Parties, their Affiliates, and their Subsidiaries
necessary for the Bank to comply with all applicable OFAC Sanctions Programs;
subject however, in the case of Affiliates, to such Loan Party’s ability to
provide information applicable to them.

 

(c)                                  If any Loan Party obtains actual knowledge
or receives any written notice that any Loan Party, any Affiliate or any
Subsidiary of any Loan Party is named on the then current OFAC SDN List (such
occurrence, an “OFAC Event”), such Loan Party shall promptly (i) give written
notice to the Bank of such OFAC Event, and (ii) comply in all material respects
with all applicable laws with respect to such OFAC Event (regardless of whether
the party included on the OFAC SDN List is located within the jurisdiction of
the United States of America), including the OFAC Sanctions Programs, and each
Loan Party hereby authorizes and consents to the Bank taking any and all steps
the Bank deems necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

 

Section 8.16.                             Burdensome Contracts With Affiliates.
 No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any contract, agreement or business arrangement with any of its Affiliates on
terms and conditions which are less favorable to such Loan Party or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other; provided
that the foregoing restriction shall not apply to transactions between or among
the Loan Parties.

 

Section 8.17.                             No Changes in Fiscal Year.  The
Borrower shall not, nor shall it permit any Subsidiary to, change its current
Fiscal Year reporting method.

 

60

--------------------------------------------------------------------------------


 

Section 8.18.                             Formation of Subsidiaries; Guaranty
Requirements.  Promptly upon the formation or acquisition of any Subsidiary, the
Loan Parties shall provide the Bank notice thereof (at which time Schedule 6.2
shall be deemed amended to include reference to such Subsidiary).  The payment
and performance of the Secured Obligations of the Borrower shall at all times be
guaranteed by the Subsidiaries of the Borrower pursuant to Section 11 hereof or
pursuant to one or more Guaranty Agreements in form and substance reasonably
acceptable to the Bank, as the same may be amended, modified or supplemented
from time to time.  The Loan Parties shall, and shall cause their Subsidiaries
to, timely comply with the requirements of Sections 10 and 11 with respect to
any Subsidiary that is required to become a Guarantor hereunder.  Except for
Foreign Subsidiaries existing on the Closing Date and identified on
Schedule 6.2, no Loan Party, nor shall it permit any of its Subsidiaries to,
form or acquire any Foreign Subsidiary.

 

Section 8.19.                             Change in the Nature of Business.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business or activity if as a result the general nature of the business of such
Loan Party or any of its Subsidiaries would be changed in any material respect
from the general nature of the business engaged in by it as of the Closing Date.

 

Section 8.20.                             Use of Proceeds.  The Borrower shall
use the credit extended under this Agreement solely for the purposes set forth
in, or otherwise permitted by, Section 6.4.

 

Section 8.21.                             No Restrictions.  Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party or any Subsidiary of a Loan Party to:  (a) pay dividends or
make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by such Loan Party or any other Subsidiary, (b) pay any
indebtedness owed to any Loan Party or any other Subsidiary, (c) make loans or
advances to any Loan Party or any Subsidiary, (d) transfer any of its Property
to any Loan Party or any other Subsidiary, or (e) guarantee the Secured
Obligations and/or grant Liens on its assets to the Bank as required by the Loan
Documents.

 

Section 8.22.                             Subordinated Debt.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, (a) amend or modify any
of the terms or conditions relating to Subordinated Debt, (b) make any voluntary
prepayment of Subordinated Debt or effect any voluntary redemption thereof, or
(c) make any payment on account of Subordinated Debt which is prohibited under
the terms of any instrument or agreement subordinating the same to the
Obligations.  Notwithstanding the foregoing, the Loan Parties may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Debt beyond the
current due dates therefor.

 

Section 8.23.                             Financial Covenants.  (a) Total
Leverage Ratio.  As of the last day of each Fiscal Quarter, the Borrower shall
not permit the Total Leverage Ratio to be greater than 3.00 to 1.00.

 

(b)                                  [Reserved].

 

61

--------------------------------------------------------------------------------


 

(c)                                  Fixed Charge Coverage Ratio.  The Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than (i) 1.25 to 1.00
as of the last day of each Fiscal Quarter ending on or prior to December 29,
2017 and (ii) 1.30 to 1.00 as of the last day of each Fiscal Quarter ending
thereafter.

 

Section 8.24.                             Modification of Certain Documents.  No
Loan Party shall do any of the following:

 

(a)                        waive or otherwise modify any term of any Constituent
Document of, or otherwise change the capital structure of, any Loan Party
(including the terms of any of their outstanding Voting Stock), in each case
except for those modifications and waivers that (x) do not elect, or permit the
election, to treat the Voting Stock of any limited liability company (or similar
entity) as certificated unless such certificates are delivered to the Bank to
the extent they represent Voting Stock pledged under the Security Agreement and
(y) do not affect the interests of the Bank under the Loan Documents or in the
Collateral in a materially adverse manner;

 

(b)                         permit the Obligations to cease qualifying as
“Senior Debt”, “Designated Senior Debt” or a similar term under and as defined
in any documentation governing any Subordinated Debt; and

 

(c)                         modify any term of any Bonding Agreement such that
the Property subject to any Lien in favor of any Surety attaches to Property
that is not in direct connection with the applicable Bond.

 

Section 8.24.                             Post-Closing Covenant. 
Notwithstanding anything to the contrary contained in any Loan Document, the
Borrower shall deliver, upon request of the Bank, landlord’s waivers, in form
and substance reasonably satisfactory to the Bank, with respect to the Loan
Parties’ leased property.

 

Section 8.25.                             Bonding Capacity.  The Borrower and
its Subsidiaries shall (i) have available bonding capacity under one or more
Bonding Agreements in an amount sufficient to operate their respective
businesses in the ordinary course, and (ii) be in compliance in all material
respects with all terms and conditions set forth in each Bonding Agreement and
shall not permit a default to occur thereunder, as set forth in, or otherwise
permitted by, Section 6.25.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                                    Events of Default.  Any one or
more of the following shall constitute an “Event of Default” hereunder:

 

(a)                        default in the payment when due of all or any part of
the principal of any Loan (whether at the stated maturity thereof or at any
other time provided for in this

 

62

--------------------------------------------------------------------------------


 

Agreement) or of any Reimbursement Obligation, or default for a period of three
(3) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

 

(b)                         default in the observance or performance of any
covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13,
8.14, 8.15, 8.17, 8.18, 8.19, 8.21, 8.22, 8.23 or 8.24 of this Agreement or of
any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

 

(c)                         default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Bank;

 

(d)                         any representation or warranty made herein or in any
other Loan Document or in any certificate furnished to the Bank pursuant hereto
or thereto or in connection with any transaction contemplated hereby or thereby
proves untrue in any material respect as of the date of the issuance or making
or deemed making thereof;

 

(e)                         (i) any event occurs or condition exists (other than
those described in subsections (a) through (d) above) which is specified as an
event of default under any of the other Loan Documents, or (ii) any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or (iii) any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Bank in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or
(v) any Loan Party or any Subsidiary of a Loan Party makes any payment on
account of any Subordinated Debt which is prohibited under the terms of any
instrument subordinating such Subordinated Debt to any Secured Obligations, or
any subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

(f)                        default shall occur under any Material Indebtedness
issued, assumed or guaranteed by any Loan Party or any Subsidiary of a Loan
Party, or under any indenture, agreement or other instrument under which the
same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Material
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Material Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

 

63

--------------------------------------------------------------------------------


 

(g)                          (i) any final judgment or judgments, writ or writs
or warrant or warrants of attachment, or any similar process or processes, shall
be entered or filed against any Loan Party or any Subsidiary of a Loan Party, or
against any of their respective Property, in an aggregate amount for all such
Persons in excess of $500,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days, or any action shall be legally taken by a judgment creditor to
attach or levy upon any Property of any Loan Party or any Subsidiary of a Loan
Party to enforce any such judgment, or (ii) any Loan Party or any Subsidiary of
a Loan Party shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

(h)                         any Loan Party or any Subsidiary of a Loan Party, or
any member of its Controlled Group, shall fail to pay when due an amount or
amounts aggregating for all such Persons in excess of $250,000 which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $250,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any Subsidiary of a Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)                          any Change of Control shall occur;

 

(j)                         any Loan Party or any Subsidiary of a Loan Party
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate or similar action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k);

 

64

--------------------------------------------------------------------------------


 

(k)                         a custodian, receiver, trustee, examiner, liquidator
or similar official shall be appointed for any Loan Party or any Subsidiary of a
Loan Party, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against any Loan Party or any
Subsidiary of a Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days; or

 

(l)                          Bonding Agreements:

 

(i)                                     any Surety for the Borrower or any of
its Subsidiaries for any reason ceases to issue bonds, undertakings or
instruments of guaranty and the amount of such reduction in bonding capacity
exceeds 20% or more of the aggregate bonding capacity of the Borrower and its
Subsidiaries and the Borrower and its Subsidiaries shall fail to cause another
Person reasonably acceptable to the Bank (provided that any such Person shall be
deemed to be acceptable if its bonds, undertakings or instruments of guaranty
are accepted by contract providers for the Borrower and its Subsidiaries) to
issue bonds, undertakings or instruments of guaranty within 30 days of the date
that such original Surety ceased to issue bonds, undertakings or instruments of
guaranty; or

 

(ii)                                  (A) at any time, any Surety for the
Borrower or any of its Subsidiaries shall violate any term of any agreement with
the Bank to which it is a party, which violation would adversely affect the
rights or interests of the Bank under the Loan Documents and such violation
shall continue for a period of five (5) Business Days after the Bank’s delivery
of written notice thereof to such Surety and the Borrower, (B) any Surety
exercises any rights or remedies as a secured party with respect to any
Collateral in excess of $100,000, or (C) any Surety takes possession of any
Collateral in excess of $100,000 and such action continues for a period of ten
(10) Business Days after the earlier of (A) the Bank’s delivery of written
notice thereof to the Borrower and (B) a Responsible Officer of the Borrower
having obtained knowledge thereof; or

 

(iii)                               the Borrower or any of its Subsidiaries
defaults in the payment when due of any amount due under any Bonding Agreement
or breaches or defaults with respect to any other term of any Bonding Agreement,
if the effect of such failure to pay, default or breach is to cause the related
Surety to take possession of the work under any of the bonded contracts of the
Borrower or any of its Subsidiaries and value of the contract or project that
has been taken over by the related Surety exceeds $100,000; or

 

(iv)                              the Borrower or any Subsidiary breaches or
defaults with respect to any term under any of the bonded contracts of the
Borrower or such Subsidiary, if the effect of such default or breach is to cause
the related Surety to take possession of the work under such bonded contract and
value of the contract or project that has been taken over by the related Surety
exceeds $100,000.

 

65

--------------------------------------------------------------------------------


 

Section 9.2.                             Non-Bankruptcy Defaults.  When any
Event of Default (other than those described in subsection (j) or (k) of
Section 9.1 with respect to the Borrower) has occurred and is continuing, the
Bank may, by written notice to the Borrower: (a) terminate the remaining
Commitments and all other obligations of the Bank hereunder on the date stated
in such notice (which may be the date thereof); (b) declare the principal of and
the accrued interest on all outstanding Loans to be forthwith due and payable
and thereupon all outstanding Loans, including both principal and interest
thereon, shall be and become immediately due and payable together with all other
amounts payable under the Loan Documents without further demand, presentment,
protest or notice of any kind; and (c) demand that the Borrower immediately
deliver to the Bank Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Bank would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Bank shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit.  In addition, the
Bank may exercise all rights and remedies available to it under the Loan
Documents or applicable law or equity when any such Event of Default has
occurred and is continuing.

 

Section 9.3.                             Bankruptcy Defaults.  When any Event of
Default described in subsections (j) or (k) of Section 9.1 with respect to the
Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Bank to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately deliver to
the Bank Cash Collateral in an amount equal to 105% of the aggregate amount of
each Letter of Credit then outstanding, the Borrower acknowledging and agreeing
that the Bank would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Bank shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.  In addition, the Bank may exercise all rights and remedies available to
it under the Loan Documents or applicable law or equity when any such Event of
Default has occurred and is continuing.

 

Section 9.4.                             Collateral for Undrawn Letters of
Credit.  (a) If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under any of Sections 2.3(b),
2.8(b), 9.2 or 9.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Bank as provided in subsection (b) below.

 

(b)                                  All amounts prepaid pursuant to
subsection (a) above shall be held by the Bank in one or more separate
collateral accounts (each such account, and the credit balances, properties, and
any investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application by the Bank (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the Bank, and to
the payment of the unpaid balance of all other Secured Obligations.  The
Collateral Account shall be held in the

 

66

--------------------------------------------------------------------------------


 

name of and subject to the exclusive dominion and control of the Bank.  If and
when requested by the Borrower, the Bank shall invest funds held in the
Collateral Account from time to time in direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America with a remaining maturity of one year or less, provided
that the Bank is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the Bank. 
If the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.8(b), at the request of the
Borrower the Bank shall release to the Borrower amounts held in the Collateral
Account so long as at the time of the release and after giving effect thereto no
Default exists.  After all Letters of Credit have expired or been cancelled and
the expiration or termination of all Commitments, at the request of the
Borrower, the Bank shall release any remaining amounts held in the Collateral
Account following payment in full in cash of all Secured Obligations.

 

Section 9.5.                                    Post-Default Collections. 
Anything contained herein or in the other Loan Documents to the contrary
notwithstanding (including, without limitation, Section 2.8(b)), all payments
and collections received in respect of the Obligations and all proceeds of the
Collateral and payments made under or in respect of the Guaranty Agreements
received, in each instance, by the Bank after acceleration or the final maturity
of the Obligations or termination of the Commitments as a result of an Event of
Default shall be remitted to the Bank and applied in the Bank’s discretion.

 

SECTION 10.                                      THE GUARANTEES.

 

Section 10.1.                             The Guarantees.  To induce the Bank to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Borrower
and each Subsidiary party hereto (including any Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit F or such
other form acceptable to the Bank) and the Borrower (as to the Secured
Obligations of another Loan Party) hereby unconditionally and irrevocably
guarantees jointly and severally to the Bank and its Affiliates, the due and
punctual payment of all present and future Secured Obligations, including, but
not limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, its Guarantee of Hedging Liability of any
Loan Party shall exclude all Excluded Swap Obligations.  In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

67

--------------------------------------------------------------------------------


 

Section 10.2.                             Guarantee Unconditional.  The
obligations of each Guarantor under this Section 10 shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:

 

(a)                        any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of any Loan Party or other
obligor or of any other guarantor under this Agreement or any other Loan
Document or by operation of law or otherwise;

 

(b)                         any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations;

 

(c)                         any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, any Loan Party or other obligor, any other guarantor, or
any of their respective assets, or any resulting release or discharge of any
obligation of any Loan Party or other obligor or of any other guarantor
contained in any Loan Document;

 

(d)                         the existence of any claim, set-off, or other rights
which any Loan Party or other obligor or any other guarantor may have at any
time against the Bank or any other Person, whether or not arising in connection
herewith;

 

(e)                         any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                        any application of any sums by whomsoever paid or
howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                          any invalidity or unenforceability relating to or
against any Loan Party or other obligor or any other guarantor for any reason of
this Agreement or of any other Loan Document or any agreement relating to
Hedging Liability or Bank Product Obligations or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party or other
obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations; or

 

(h)                         any other act or omission to act or delay of any
kind by the Bank or any other Person or any other circumstance whatsoever that
might, but for the provisions of this subsection, constitute a legal or
equitable discharge of the obligations of any Guarantor under this Section 10.

 

68

--------------------------------------------------------------------------------


 

Section 10.3.                             Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  Each Guarantor’s obligations under this
Section 10 shall remain in full force and effect until the Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
other Loan Parties under this Agreement and all other Loan Documents and, if
then outstanding and unpaid, all Hedging Liability and Bank Product Obligations
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by any Loan Party or other obligor or any guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 10 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 10.4.                             Subrogation.  Each Guarantor agrees it
will not exercise any rights which it may acquire by way of subrogation by any
payment made hereunder, or otherwise, until all the Secured Obligations shall
have been paid in full subsequent to the termination of all the Commitments and
expiration of all Letters of Credit.  If any amount shall be paid to a Guarantor
on account of such subrogation rights at any time prior to the later of (x) the
payment in full of the Secured Obligations and all other amounts payable by the
Loan Parties hereunder and the other Loan Documents and (y) the termination of
the Commitments and expiration of all Letters of Credit, such amount shall be
held in trust for the benefit of the Bank (and its Affiliates) and shall
forthwith be paid to the Bank (and its Affiliates) or be credited and applied
upon the Secured Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement.

 

Section 10.5.                             Subordination.   Each Guarantor (each
referred to herein as a “Subordinated Creditor”) hereby subordinates the payment
of all indebtedness, obligations, and liabilities of the Borrower or other Loan
Party owing to such Subordinated Creditor, whether now existing or hereafter
arising, to the indefeasible payment in full in cash of all Secured
Obligations.  During the existence of any Event of Default, subject to
Section 10.4, any such indebtedness, obligation, or liability of the Borrower or
other Loan Party owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the holders of the Secured Obligations and the proceeds thereof shall be paid
over to the Bank for application to the Secured Obligations (whether or not then
due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 10.

 

Section 10.6.                             Waivers.  Each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by the Bank or any other Person against the Borrower or any other Loan
Party or other obligor, another guarantor, or any other Person.

 

Section 10.7.                             Limit on Recovery.  Notwithstanding
any other provision hereof, the right of recovery against each Guarantor under
this Section 10 shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under this Section 10 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

69

--------------------------------------------------------------------------------


 

Section 10.8.                             Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by the Borrower or other Loan
Party or other obligor under this Agreement or any other Loan Document, or under
any agreement relating to Hedging Liability or Bank Product Obligations, is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower or such
other Loan Party or obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents, or under any
agreement relating to Hedging Liability or Bank Product Obligations, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Bank.

 

Section 10.9.                             Benefit to Guarantors.  The Loan
Parties are engaged in related businesses and integrated to such an extent that
the financial strength and flexibility of the Borrower and the other Loan
Parties has a direct impact on the success of each other Loan Party.  Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.

 

Section 10.10.                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section, or otherwise under this Guaranty, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until discharged in accordance
with Section 10.3.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 11.                                      COLLATERAL.

 

Section 11.1.                             Collateral.  The Secured Obligations
shall be secured by valid, perfected, and enforceable Liens on all right, title,
and interest of each Loan Party in all of its real property, personal property,
and fixtures, whether now owned or hereafter acquired or arising, and all
proceeds thereof; provided, however, that:  (i) the Collateral shall not include
Excluded Property, (ii) until an Event of Default has occurred and is continuing
and thereafter until otherwise required by the Bank, Liens on vehicles or other
goods which are subject to a certificate of title law need not be perfected
provided that the total value of such property at any one time not so perfected
shall not exceed $500,000 in the aggregate, and (iii) the Collateral need not
include (or be perfected if a Lien is granted) those assets of any Loan Party as
to which the Bank in its sole discretion determines that the cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
value of the security to be afforded thereby.  Each Loan Party acknowledges and
agrees that the Liens on the Collateral shall be granted to the Bank and shall
be valid and perfected first priority Liens (to the extent perfection by filing,
registration, recordation, possession or control is required herein or in any
other Loan Document) subject to the proviso appearing at the end of the
preceding sentence and to Liens permitted by Section 8.8, in each case pursuant
to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Bank.

 

70

--------------------------------------------------------------------------------


 

Section 11.2.                             Depository Banks.  Each Loan Party
shall maintain the Bank (or one of its Affiliates) as its primary depository
bank, including for its principal operating, administrative, cash management,
lockbox arrangements, collection activity, and other deposit accounts for the
conduct of its business.  Except for Excluded Deposit Accounts, all deposit
accounts shall be maintained with the Bank or such other bank(s) reasonably
acceptable to the Bank subject to deposit account control agreements in favor of
the Bank on terms reasonably satisfactory to the Bank (all such deposit accounts
maintained with the Bank or with such other bank(s) subject to a deposit account
control agreement being hereinafter collectively referred to as the “Assigned
Accounts”), provided, however, that deposit accounts acquired by a Loan Party as
part of a Permitted Acquisition shall not be required to be maintained with the
Bank until the date that is one hundred eighty (180) days after the date such
deposit accounts were acquired by such Loan Party.  Each Loan Party shall make
such arrangements as may be reasonably requested by the Bank to assure that all
proceeds of the Collateral are deposited (in the same form as received) in one
or more Assigned Accounts.  Any proceeds of Collateral received by any Loan
Party shall be promptly deposited into an Assigned Account and, until so
deposited, shall be held by it in trust for the Bank.  Each Loan Party
acknowledges and agrees that the Bank has (and is hereby granted to the extent
it does not already have) a Lien on each Assigned Account and all funds
contained therein to secure the Secured Obligations.  The Bank agrees with the
Loan Parties that if and so long as no Default has occurred or is continuing,
amounts on deposit in the Assigned Accounts will (subject to the rules and
regulations as from time to time in effect applicable to such demand deposit
accounts) be made available to the relevant Loan Party for use in the conduct of
its business.  Upon the occurrence of a Default, the Bank may apply the funds on
deposit in any and all such Assigned Accounts to the Secured Obligations
(whether or not then due).

 

Section 11.3.                             Liens on Real Property.  In the event
that any Loan Party owns or hereafter acquires any real property (other than
Excluded Property), such Loan Party shall execute and deliver to the Bank a
mortgage or deed of trust acceptable in form and substance to the Bank for the
purpose of granting to the Bank (or a security trustee therefor) a Lien on such
real property to secure the Secured Obligations, shall pay all taxes, costs, and
expenses incurred by the Bank in recording such mortgage or deed of trust, and
shall supply to the Bank at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Bank insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted

by this Agreement) on the real property encumbered thereby and such other
instrument, documents, certificates, and opinions reasonably required by the
Bank in connection therewith.

 

Section 11.4.                             Further Assurances.  Each Loan Party
agrees that it shall, from time to time at the request of the Bank, execute and
deliver such documents and do such acts and things as the Bank may reasonably
request in order to provide for or perfect or protect such Liens on the
Collateral.  In the event any Loan Party forms or acquires any other Subsidiary
after the date hereof, except as otherwise provided in the definition of
Guarantor, the Loan Parties shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty Agreement
and such Collateral Documents as the Bank may then require, and the Loan Parties
shall also deliver to the Bank, or cause such Subsidiary to deliver to the Bank,
at the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Bank in connection
therewith.

 

71

--------------------------------------------------------------------------------


 

SECTION 12.                                                                    
MISCELLANEOUS.

 

Section 12.1.                             Notices.  (a) Notices Generally. 
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email as follows:

 

(i)                          if to the Borrower or any other Loan Party, to it
at Willdan Group, Inc., 2401 East Katella Avenue, Suite 300, Anaheim, California
92806, Attention of Stacy McLaughlin (Telephone No. (714) 940-6349), email:
smclaughlin@willdan.com; and

 

(ii)                          if to the Bank, to BMO Harris Bank N.A. at 111
West Monroe, Chicago, Illinois 60603, Attention of Doug Chinery (Telephone
No. (312) 461-3016), email: Doug.Chinery@bmo.com.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)                                  Electronic Communications.  The Bank or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Bank otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

72

--------------------------------------------------------------------------------


 

Section 12.2.                             Amendments, Etc.  No amendment,
modification, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Bank.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

Section 12.3.                             Costs and Expenses; Indemnification. 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Bank and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Bank), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of the Bank,
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, such fees and expenses incurred in
connection with (x) the creation, perfection or protection of the Liens under
the Loan Documents (including all title insurance fees and all search, filing
and recording fees) and (y) environmental assessments, insurance reviews,
collateral audits and valuations, and field exams as provided herein, (ii) all
reasonable out-of-pocket expenses incurred by the Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Bank (including the fees, charges and disbursements of any counsel for the
Bank), and shall pay all fees and time charges for attorneys who may be
employees of the Bank, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder).

 

(b)                                  Indemnification by the Loan Parties.  Each
Loan Party shall indemnify the Bank and its Related Parties (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any third party or the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, the administration and enforcement of this
Agreement and the other Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Bank to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of

 

73

--------------------------------------------------------------------------------


 

Credit), (iii) any Environmental Claim or Environmental Liability, including
with respect to the actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, related in any way to any Loan Party or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (including,
without limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This subsection (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(d)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(e)                                  Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 12.4.                             No Waiver, Cumulative Remedies.  No
delay or failure on the part of the Bank or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
The rights and remedies hereunder of the Bank and of the holder or holders of
any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

74

--------------------------------------------------------------------------------


 

Section 12.5.                             Right of Setoff.  In addition to any
rights now or hereafter granted under the Loan Documents or applicable law and
not by way of limitation of any such rights, if an Event of Default shall have
occurred and be continuing, the Bank and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by the Bank or
any such Affiliate, to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such the Bank or their its Affiliates, irrespective of whether or
not the Bank or such Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of the Bank different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of the Bank and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Bank or its respective
Affiliates may have.  The Bank agrees to notify the Borrower promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 12.6.                             Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 12.7.                             Survival of Indemnities.  All
indemnities and other provisions relative to reimbursement to the Bank of
amounts sufficient to protect the yield of the Bank with respect to the Loans
and Letters of Credit, including, but not limited to, Sections 4.1, 4.4, 4.5,
and 12.3, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

 

Section 12.8.                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Bank, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 7.2, this Agreement
shall become effective when it shall have been executed by the Bank and when the
Bank shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 12.9.                             Headings. Section headings used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.

 

75

--------------------------------------------------------------------------------


 

Section 12.10.                             Severability of Provisions.  Any
provision of any Loan Document which is unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 12.11.                             Construction.  The parties
acknowledge and agree that the Loan Documents shall not be construed more
favorably in favor of any party hereto based upon which party drafted the same,
it being acknowledged that all parties hereto contributed substantially to the
negotiation of the Loan Documents.  The provisions of this Agreement relating to
Subsidiaries shall only apply during such times as the Borrower has one or more
Subsidiaries.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT
ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT,
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN
SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.

 

Section 12.12.                             Excess Interest.  Notwithstanding any
provision to the contrary contained herein or in any other Loan Document, no
such provision shall require the payment or permit the collection of any amount
of interest in excess of the maximum amount of interest permitted by applicable
law to be charged for the use or detention, or the forbearance in the
collection, of all or any portion of the Loans or other obligations outstanding
under this Agreement or any other Loan Document (“Excess Interest”).  If any
Excess Interest is provided for, or is adjudicated to be provided for, herein or
in any other Loan Document, then in such event (a) the provisions of this
Section shall govern and control, (b) neither the Borrower nor any guarantor or
endorser shall be obligated to pay any Excess Interest, (c) any Excess Interest
that the Bank may have received hereunder shall, at the option of the Bank, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Bank for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Bank has
received the amount of interest which the Bank would have received during such
period on the Borrower’s Obligations had the rate of interest not been limited
to the Maximum Rate during such period.

 

76

--------------------------------------------------------------------------------


 

Section 12.13.                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary,
advisory or agency relationship between any Loan Party and its Subsidiaries and
the the Bank is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether the Bank has advised or is advising any Loan Party or any of its
Subsidiaries on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Bank are arm’s-length commercial transactions
between such Loan Parties and their Affiliates, on the one hand, and the Bank,
on the other hand, (iii) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; and (b) (i) the Bank is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Loan Party or any of its Affiliates, or any other
Person; (ii) the Bank has no obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Bank and its respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of any Loan Party and its Affiliates,
and the Bank has no obligation to disclose any of such interests to any Loan
Party or its Affiliates.  To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the Bank
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 12.14.                             Binding Nature; Governing Law;
Jurisdiction; Consent to Service of Process.  (a) THIS AGREEMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(b)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Illinois State court or, to the extent permitted by
applicable Legal Requirements, in such federal court.  Each party hereto hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements.  Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Bank may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 12.14(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                  Each party to this Agreement irrevocably
consents to service of process in any action or proceeding arising out of or
relating to any Loan Document, in the manner provided for notices (other than
telecopy or e-mail) in Section 12.1.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable Legal Requirements.

 

Section 12.15.                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.16.                             USA Patriot Act.  The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify, and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Bank to identify the Borrower in
accordance with the Act.

 

Section 12.17.                             Confidentiality.  The Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an

 

78

--------------------------------------------------------------------------------


 

agreement containing provisions substantially the same as those of this Section,
to any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facility; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Bank or any of its respective Affiliates on a nonconfidential basis from a
source other than the Borrower.  For purposes of this Section, “Information”
means all information received from a Loan Party or any of its Subsidiaries
relating to a Loan Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Bank on a
nonconfidential basis prior to disclosure by a Loan Party or any of its
Subsidiaries; provided that, in the case of information received from a Loan
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.18.                             Amendment and Restatement.  This
Agreement shall become effective on the Closing Date and shall supersede all
provisions of the Prior Credit Agreement as of such date.  From and after the
Closing Date, all references made to the Prior Credit Agreement or the Notes in
any Loan Document or in any other instrument or document shall, without more, be
deemed to refer to this Agreement or the Note issued hereunder, as applicable. 
 This Agreement amends and restates the Prior Credit Agreement and is not
intended to be or operate as a novation or an accord and satisfaction of the
Prior Credit Agreement or the indebtedness, obligations and liabilities of Loan
Parties evidenced or provided for thereunder.  Without limiting the generality
of the foregoing, the Loan Parties hereby reaffirm their pledge and liability
under the Security Agreement, and the Loan Parties agree that notwithstanding
the execution and delivery of this Agreement, the Liens previously granted to
the Bank pursuant to the Collateral Documents shall be and remain in full force
and effect and that any rights and remedies of the Bank thereunder and
obligations of the Loan Parties thereunder shall be and remain in full force and
effect, shall not be affected, impaired or discharged hereby and shall secure
all of the Loan Parties’ indebtedness, obligations and liabilities to the Bank
under the Prior Credit Agreement as amended and restated hereby.  Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Collateral Documents as to
the indebtedness which would be secured thereby prior to giving effect to this
Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

79

--------------------------------------------------------------------------------


 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENGINEERING

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN INFRASTRUCTURE

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

 

 

 

By

/s/ Stacy McLaughlin

 

 

Name

Stacy McLaughlin

 

 

Title

Treasurer

 

 

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

“BANK”

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

By

/s/ Maria Wisniewski

 

 

Name

Maria Wisniewski

 

 

Title

Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

Date:                         , 201   

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

Ladies and Gentlemen:

 

The Borrower refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives the Bank notice irrevocably,
pursuant to Section 2.6 of the Credit Agreement, of the Borrowing specified
below:

 

1.        The Business Day of the proposed Borrowing is            , 201   .

 

2.        The aggregate amount of the proposed Borrowing is
$                   .

 

3.        The Borrowing is being advanced under the Revolving Facility.

 

4.        The Borrowing is to be comprised of $            of [Base Rate]
[Eurodollar] Loans.

 

[5.        The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be              months.]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing, before and after
giving effect thereto and to the application of the proceeds therefrom:

 

(a)        the representations and warranties contained in Section 6 of the
Credit Agreement are true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as though made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date); and

 

--------------------------------------------------------------------------------


 

(b)        no Default has occurred and is continuing or would result from such
proposed Borrowing.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:              , 201   

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

Ladies and Gentlemen:

 

The Borrower refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives the Bank notice irrevocably,
pursuant to Section 2.6 of the Credit Agreement, of the [conversion]
[continuation] of the Loans specified herein, that:

 

1.        The conversion/continuation Date is           , 201 .

 

2.        The aggregate amount of the Revolving Loans to be [converted]
[continued] is $              .

 

3.        The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.

 

4.        [If applicable:]  The duration of the Interest Period for the
Revolving Loans included in the [conversion] [continuation] shall be          
months.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

REVOLVING NOTE

 

U.S. $35,000,000

January 20, 2017

 

FOR VALUE RECEIVED, the undersigned, WILLDAN GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to BMO Harris Bank N.A. (the “Bank”) or
its registered assigns on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the Bank in
Chicago Illinois (or such other location as the Bank may designate to the
Borrower), in immediately available funds, the principal sum of Thirty-Five
Million and 00/100 Dollars ($35,00,000) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Bank to the Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Revolving Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Revolving Note (this “Note”) is the Revolving Note referred to in the
Amended and Restated Credit Agreement dated as of January 20, 2017, by and among
the Borrower, the Guarantors party thereto, and the Bank (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof.  All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement.  This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WILLDAN GROUP, INC.

 

COMPLIANCE CERTIFICATE

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

This Compliance Certificate is furnished to the Bank pursuant to the Credit
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

THE BORROWER HEREBY CERTIFIES THAT:

 

1.       I am the duly elected              of Willdan Group, Inc.;

 

2.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.       The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.       The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to the Bank concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.       The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this        day of
                   201  .

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

WILLDAN GROUP, INC.

 

COMPLIANCE CALCULATIONS

FOR AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JANUARY 20, 2017

 

CALCULATIONS AS OF              , 201

 

A.

Total Leverage Ratio (Section 8.23(a))

 

 

 

 

 

 

 

 

 

1.

Total Funded Debt

 

$

 

 

 

2.

Net Income for past 4 quarters

 

$

 

 

 

3.

Interest Expense for past 4 quarters

 

$

 

 

 

4.

Income taxes for past 4 quarters

 

$

 

 

 

5.

Depreciation and Amortization Expense for past 4 quarters

 

$

 

 

 

6.

Non-cash charges acceptable to Bank for past 4 quarters

 

$

 

 

 

7.

Non-cash gains and other pro forma adjustments for past 4 quarters

 

$

 

 

 

8.

Sum of Lines A2, A3, A4, A5 and A6 minus Line A7 (“EBITDA”)

 

$

 

 

 

9.

Ratio of Line A1 to A8

 

:1.0

 

 

10.

Line A9 ratio must not exceed

 

3.00:1.0

 

 

11.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

B.

[Reserved]

 

 

 

 

 

 

 

 

C.

Fixed Charge Coverage Ratio (Section 8.23(c))

 

 

 

 

 

 

 

 

 

1.

Line A8 above

 

$

 

 

 

2.

Unfinanced Capital Expenditures for past 4 quarters

 

$

 

 

 

3.

Line C1 plus Line C2 minus Line C3

 

$

 

 

 

4.

Principal payments for past 4 quarters

 

$

 

 

 

5.

Interest Expense paid in cash for past 4 quarters

 

$

 

 

 

6.

Income taxes paid in cash for past 4 quarters

 

$

 

 

 

--------------------------------------------------------------------------------


 

 

7.

Restricted Payments paid in cash for past 4 quarters

 

$

 

 

 

8.

Sum of Lines C4, C5, C6, and C7

 

$

 

 

 

9.

Ratio of Line C3 to Line C8

 

:1.0

 

 

10.

Line C9 ratio must not be less than

 

1.25:1.0 on or before December 31, 2017, and 1.3:1.0 thereafter

 

 

11.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

Date:              , 201    

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.  The undersigned, [name of Subsidiary
Guarantor], a [jurisdiction of incorporation or organization] hereby elects to
be a “Guarantor” for all purposes of the Credit Agreement, effective from the
date hereof.  The undersigned confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct [in all
material respects (where not already qualified by materiality, otherwise in all
respects)] as to the undersigned as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date) and the
undersigned shall comply with each of the covenants set forth in Section 8 of
the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 10 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Bank, and it shall not be
necessary for the Bank or any of its Affiliates entitled to the benefits hereof,
to execute this Agreement or any other acceptance hereof.  [This Agreement may
be executed in any number of counterparts, and by the different parties on
different counterpart signature pages, all of which taken together shall
constitute one and the same agreement.  Any of the parties hereto may execute
this Amendment by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original.]  Delivery of a counterpart
[hereof/this Agreement] by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Agreement
shall be construed in accordance with and governed by the internal laws of the
State of Illinois.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

WILLDAN GROUP, INC.

 

SHARE REPURCHASE COMPLIANCE CERTIFICATE

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

This Share Repurchase Compliance Certificate is furnished to the Bank pursuant
to the Credit Agreement.  Unless otherwise defined herein, the terms used in
this Share Repurchase Compliance Certificate have the meanings ascribed thereto
in the Credit Agreement.

 

THE BORROWER HEREBY CERTIFIES THAT:

 

1.       I am the duly elected              of Willdan Group, Inc.;

 

2.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.       The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this Share
Repurchase Compliance Certificate, except as set forth below; and

 

4.       The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Share
Repurchase Compliance Certificate in support hereof, are made and delivered this
       day of           , 201 .

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INCREASE REQUEST

 

Date:              , 201

 

To:                             BMO Harris Bank N.A., as lender under the
Amended and Restated Credit Agreement dated as of January 20, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), by and
among Willdan Group, Inc. (the “Borrower”), the Guarantors party thereto, and
BMO Harris Bank N.A. (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned hereby refers to the Credit Agreement and requests that the Bank
consent to an increase in the aggregate Revolving Credit Commitments (the
“Revolver Increase”), in accordance with Section 2.12 of the Credit Agreement. 
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

 

After giving effect to such Revolver Increase, the Revolving Credit Commitment
of the Bank shall be $         .

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

 

The Revolver Increase shall be effective when the executed consent of the Bank
is received or otherwise in accordance with Section 2.12 of the Credit
Agreement, but not in any case prior to [                   , 201   ].  It shall
be a condition to the effectiveness of the Revolver Increase that all expenses
referred to in Section 2.12 of the Credit Agreement shall have been paid.

 

The Borrower hereby certifies that (a) no Default has occurred and is continuing
and (b) the representations and warranties set forth in Section 6 of the Credit
Agreement and in the other Loan Documents are and remain true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects), except to the extent the same expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as of such earlier
date

 

[SIGNATURE PAGES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

Please indicate your consent to such Revolver Increase by signing the enclosed
copy of this letter in the space provided below.

 

 

Very truly yours,

 

 

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

The undersigned hereby consents on this      day of          , 201 , to the
above-requested Revolver Increase

 

 

 

BMO HARRIS BANK N.A., as Bank

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

FISCAL QUARTERS

 

FISCAL QUARTER

 

LAST DAY OF SUCH FISCAL QUARTER

1st Fiscal Quarter of 2017

 

March 31, 2017

2nd Fiscal Quarter of 2017

 

June 30, 2017

3rd Fiscal Quarter of 2017

 

September 29, 2017

4th Fiscal Quarter of 2017

 

December 29, 2017

1st Fiscal Quarter of 2018

 

March 30, 2018

2nd Fiscal Quarter of 2018

 

June 29, 2018

3rd Fiscal Quarter of 2018

 

September 28, 2018

4th Fiscal Quarter of 2018

 

December 28, 2018

1st Fiscal Quarter of 2019

 

March 29, 2019

2nd Fiscal Quarter of 2019

 

June 28, 2019

3rd Fiscal Quarter of 2019

 

September 27, 2019

4th Fiscal Quarter of 2019

 

December 27, 2019

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

SUBSIDIARIES

 

NAME

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE
OWNERSHIP

 

OWNER

 

Electrotec of NY Electrical Inc.

 

New York

 

100

%

Willdan Lighting & Electric, Inc.

 

Genesys Engineering, P.C.

 

New York

 

 

*

Willdan Group, Inc.

 

Public Agency Resources

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Energy Solutions

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Engineering

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Engineers and Constructors

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Financial Services

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Homeland Solutions

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Infrastructure

 

California

 

100

%

Willdan Group, Inc.

 

Willdan Lighting & Electric, Inc.

 

Delaware

 

100

%

Willdan Energy Solutions

 

Willdan Lighting & Electric of California

 

California

 

100

%

Willdan Lighting & Electric, Inc.

 

Willdan Lighting & Electric of Washington, Inc.

 

Washington

 

100

%

Willdan Lighting & Electric, Inc.

 

 

--------------------------------------------------------------------------------

* Control pursuant to a Shareholder Succession Agreement covering 100% of stock
ownership and an Administration Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.9

 

PERMITTED INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------